                                          
                                                             

 

 


ACQUISITION AGREEMENT

 

BY AND BETWEEN

 

PINNACLE TECHNOLOGIES, INC.,

a California corporation,

as Seller

CARBO CERAMICS INC.,

a Delaware corporation,

as Guarantor

 

AND

 

HALLIBURTON ENERGY SERVICES INC.,

a Delaware corporation,

as Purchaser

 

 

 

DATED AS OF AUGUST 28, 2008

 


 

 

 

 

 

 

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

   
Page 
  ARTICLE I          DEFINITIONS
1 
      Section 1.01. Certain Defined Terms 
1 
      Section 1.02. Other Defined Terms 
11 
      Section 1.03. Interpretation 
12 
ARTICLE II         PURCHASE AND SALE OF ASSETS 
13 
      Section 2.01. Purchase and Sale of Assets; Exclusion of Excluded Assets 
13 
      Section 2.02. Assumption of Assumed Liabilities; Retention of Retained
Liabilities
16 
      Section 2.03. Purchase Price; Allocation of Purchase Price 
17 
      Section 2.04. Purchase Price Adjustment 
18 
      Section 2.05. Closing 
19 
      Section 2.06. Closing Deliveries by Seller 
20 
      Section 2.07. Closing Deliveries by Purchaser 
20 
      Section 2.08. Accounting 
20 
      Section 2.09. Nonassignable Assets 
20 
ARTICLE III          REPRESENTATIONS AND WARRANTIES OF SELLER 
21 
      Section 3.01. Organization and Good Standing 
21 
      Section 3.02. Authority 
22 
      Section 3.03. No Conflict; Consents and Approvals 
22 
      Section 3.04. Financial Information 
23 
      Section 3.05. Absence of Certain Changes or Events 
23 
      Section 3.06. Absence of Litigation 
23 
      Section 3.07. Compliance with Laws 
23 
      Section 3.08. Ownership of the Assets 
24 
      Section 3.09. Real Property 
24 
      Section 3.10. Employee Matters 
25 
      Section 3.11. Employee Benefits 
25 
      Section 3.12. Environmental Matters 
26 
      Section 3.13. Contracts 
27 
      Section 3.14. Brokers 
27 

i


--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

   
Page 
        Section 3.15.  Intellectual Property 
28 
      Section 3.16.  Taxes 
29 
      Section 3.17.  Joint Ventures 
30 
      Section 3.18.  Intentionally Omitted 
30 
      Section 3.19.  Compliance with Anti-Corruption Laws and US Trade Laws 
30 
ARTICLE IV          REPRESENTATIONS AND WARRANTIES OF GUARANTOR 
32 
      Section 4.01.  Organization and Good Standing 
32 
      Section 4.02.  Authority 
32 
ARTICLE V            REPRESENTATIONS AND WARRANTIES OF PURCHASER 
32 
      Section 5.01.  Organization and Good Standing 
32 
      Section 5.02.  Authority 
32 
      Section 5.03.  Absence of Litigation 
33 
      Section 5.04.  Exclusivity of Representations and Warranties 
33 
      Section 5.05.  Financial Ability 
34 
      Section 5.06.  No Knowledge of Misrepresentation or Omission 
34 
      Section 5.07.  Brokers 
34 
ARTICLE VI           COVENANTS 
34 
      Section 6.01.  Conduct of Business Prior to the Closing 
34 
      Section 6.02.  Access to Information; Advice of Changes 
35 
      Section 6.03.  Confidentiality; Publicity 
36 
      Section 6.04.  Efforts and Actions to Cause the Closing to Occur 
36 
      Section 6.05.  Bulk Sales 
38 
      Section 6.06.  Insurance 
38 
      Section 6.07.  Certain Services and Benefits Provided by Affiliates 
38 
      Section 6.08.  Further Action 
38 
      Section 6.09.  Ancillary Agreements 
39 
      Section 6.10.  Maintenance of Books and Records 
39 
      Section 6.11.  Deletion of Non-Transferred Software 
39 
      Section 6.12.  Pinnacle Name and Other Trademarks 
40 


ii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

   
Page 
        Section 6.13.  Recordation of Transfer of Intellectual Property 
40 
      Section 6.14.  Seller Guarantees and Other Credit Support of the Business 
40 
      Section 6.15.  Non-Competition 
41 
      Section 6.16.  Notification 
42 
      Section 6.17.  Cooperation After Closing 
42 
      Section 6.18.  Agents 
44 
ARTICLE VII          EMPLOYEE MATTERS 
44 
      Section 7.01.  Offers and Terms of Employment 
44 
      Section 7.02.  Assumption of Liabilities 
45 
      Section 7.03.  Participation in Purchaser Benefit Plans 
46 
      Section 7.04.  WARN Act Compliance 
47 
      Section 7.05.  No Amendments or Third-Party Beneficiaries 
47 
ARTICLE VIII         TAX MATTERS 
48 
      Section 8.01.  Transfer Taxes 
48 
      Section 8.02.  Tax Characterization of Adjustments 
48 
      Section 8.03.  Parties’ Responsibility 
48 
      Section 8.04.  Goods and Services Tax Section 167 Election 
49 
      Section 8.05.  GST Undertaking 
49 
      Section 8.06.  Section 22 Election for Sale of Canadian Accounts
Receivable 
49 
ARTICLE IX           CONDITIONS TO CLOSING 
49 
      Section 9.01.  Conditions to Each Party’s Obligation 
49 
      Section 9.02.  Conditions to Obligations of Seller 
50 
      Section 9.03.  Conditions to Obligations of Purchaser 
50 
ARTICLE X            TERMINATION, AMENDMENT AND WAIVER 
51 
      Section 10.01.  Termination 
51 
      Section 10.02.  Effect of Termination 
52 
ARTICLE XI           INDEMNIFICATION 
52 
      Section 11.01.  Indemnification; Remedies 
52 
      Section 11.02.  Notice of Claim; Defense 
54 


iii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

   
Page 
        Section 11.03.  No Duplication; Exclusive Remedy 
55 
      Section 11.04.  Limitation on Set-off 
55 
      Section 11.05.  Mitigation 
56 
      Section 11.06.  Potential Contributors 
56 
ARTICLE XII         GUARANTEE 
56 
      Section 12.01.  Guarantee 
56 
      Section 12.02.  Waivers and Acknowledgements 
56 
ARTICLE XIII        GENERAL PROVISIONS 
57 
      Section 13.01.  Disclaimer 
57 
      Section 13.02.  Waiver 
58 
      Section 13.03.  Expenses 
58 
      Section 13.04.  Notices 
59 
      Section 13.05.  Headings 
60 
      Section 13.06.  Severability 
60 
      Section 13.07.  Entire Agreement 
60 
      Section 13.08.  Assignment 
60 
      Section 13.09.  No Third-Party Beneficiaries 
60 
      Section 13.10.  Amendment 
60 
      Section 13.11.  Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial
60 
      Section 13.12.  Counterparts 
61 
      Section 13.13.  No Presumption 
61 
      Section 13.14.  Availability of Equitable Relief 
61 
      Section 13.15.  Time of Essence 
62 
      Section 13.16.  Construction of Agreements 
62 


iv

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

Page      


EXHIBIT A - Form of Bill of Sale and Assignment and Assumption Agreement
EXHIBIT B - Form of Cross License Agreement
EXHIBIT C - Form of Modified Working Capital
EXHIBIT D - Form of Patent License Agreement
EXHIBIT E - Form of Transition Services Agreement
EXHIBIT F - Forms of Assignments of Registered Intellectual Property
EXHIBIT G - Purchase Price and Assumed Liabilities Tax Allocation
EXHIBIT H - List of Open Orders

 

 

 

v

--------------------------------------------------------------------------------



ACQUISITION AGREEMENT

This ACQUISITION AGREEMENT is dated as of August 28, 2008, between PINNACLE
TECHNOLOGIES, INC., a California corporation (“Seller”), CARBO CERAMICS INC., a
Delaware corporation (“Guarantor”), and HALLIBURTON ENERGY SERVICES INC., a
Delaware corporation (“Purchaser”).

W I T N E S S E T H:

WHEREAS, Seller beneficially owns and operates (directly and through its
Subsidiaries (as defined below)) the Business (as defined below); and

WHEREAS, Seller wishes to transfer (and cause its Subsidiaries to transfer) to
Purchaser or its designated wholly owned Subsidiaries, and Purchaser wishes to
purchase and assume (or cause its designated wholly owned Subsidiaries to
purchase and assume), the Assets and the Assumed Liabilities (each as defined
below) from Seller and its Subsidiaries, and Guarantor wishes to guarantee
certain obligations of Seller, all upon the terms and subject to the conditions
set forth herein; and

WHEREAS, Purchaser and Seller agree that the Transaction meets the requirements
of Section 3.316(d) of the Texas Administrative Code thus qualifying the
Transaction as an “occasional sale” and rendering it exempt from sales and use
Taxes.

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements contained herein, Seller and Purchaser and,
for the purpose of Sections 6.03 (Confidentiality; Publicity), 6.15
(Non-Competition), 11.03 (No Duplication; Exclusive Remedy), and Articles I, IV,
XII and XIII, Guarantor agree as follows:

ARTICLE I

 

DEFINITIONS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms have the following meanings:

“Accounts Payable” means actual trade Liabilities of the Business that (a) have
been incurred, (b) are in accordance with US GAAP, (c) are made during the
ordinary course of business, (d) have been invoiced by the supplier but not yet
paid as of the Closing Date, (e) are specifically related to the Assets and
Assumed Liabilities and (f) are not allocations from Guarantor or Seller.

“Accrued Expenses” means any Liability incurred as of or before Closing that has
not been settled as of Closing. Accrued Expenses relate only to Assets or
Assumed Liabilities. For clarity, Accrued Expenses do not include (a) any unpaid
salary and benefits due to any Employee of Seller or its Affiliates, (b) any
commissions or other fees due to any Agents, (c) any accrued expenses related to
Seller’s San Francisco building and (d) any income, real or personal property
taxes.

 

 

 

1

 

 

 


--------------------------------------------------------------------------------



 

 

“Accrued Revenue” means services performed by meeting the milestones as set out
in this definition as consistently applied over the previous seven (7) months.
Revenue is recognized on a percentage completion basis. With regard to
microseismic fixed fee contractual rate Assumed Contracts or Open Orders,
Accrued Revenue is based on the following (substantiated with proof of each
stage):

(i)           Mobilization/installation fee is recognized at the time of
occurrence, using the revenue amount set out on the standard price list.

(ii)          Recognition of the remaining revenue is divided equally, with 50%
being attributed to acquisition and 50% attributed to analysis, as follows:

 

(1)

Acquisition revenue is recognized at the time of occurrence.

  (2) Analysis revenue is recognized as a percentage of completion based on the
following formula:     a.            25% of analysis revenue is recognized when
preliminary analysis is complete;     b.            25% of analysis revenue is
recognized when preliminary and final analysis is complete;    
c.            25% of analysis revenue is recognized when results are presented
to the client;     d.            20% of analysis revenue is recognized when the
final report has been drafted; and     e.            5% of analysis revenue is
recognized when the final report has been reviewed and submitted for final
production.

“Action” means any litigation, court action or proceeding, lawsuit, originating
application to an employment tribunal, or binding arbitration.

“Affiliate” means, with respect to any specified Person, any other Person who or
that, directly or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with such specified Person. No natural
person shall be considered to be an Affiliate of another Person for the purpose
of Sections 6.15(a) or (b) solely as a result of his or her (a) ownership of
equity interests in Guarantor or its Affiliates, (b) service on the Board of
Directors or similar governing body of Guarantor or its Affiliates and/or (c)
service as an executive officer of Guarantor or its Affiliates.

“Agent” means (a) any Person appointed by a power of attorney or similar
instrument granted by Seller or Guarantor empowering that Person to represent
Seller or Guarantor in matters and dealings by or involving the Business and (b)
any agent, sales representative, sponsor or other Person appointed or retained
to assist Seller or Guarantor to obtain business or

 

 

 

2

 

 

 


--------------------------------------------------------------------------------



 

promote the distribution, marketing or sales of products or services of the
Business, including licensing agreements pursuant to which any Person
distributes, markets or sells such products or services.

“Agreement” means this Agreement, including the Seller Disclosure Schedule and
all Exhibits and Schedules hereto and thereto, and all amendments hereto and
thereto made in accordance with Section 13.10.

“Ancillary Agreements” means the Bill of Sale and Assignment and Assumption
Agreement, the Foreign Acquisition Agreements, the Patent License Agreement, the
Cross License Agreement, the Transition Services Agreement and the Real Estate
Transfer Documents.

“Anti-Corruption Laws” means, collectively, (a) the United States Foreign
Corrupt Practices Act, (b) Laws enacted pursuant to the Organization of Economic
Cooperation and Development (OECD) Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions and (c) any other
applicable Laws of relevant jurisdictions prohibiting bribery and corruption.

“Assumed Contracts” means the Material Contracts and all other Contracts
relating exclusively to the Business (including those entered into after the
date hereof in accordance with Section 6.01), but excludes in each case any
Contracts that are, or relate exclusively to, Excluded Assets.

“Benefit Plan” means (a) each “employee benefit plan,” within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), whether or not subject to ERISA and (b) each other bonus, incentive
compensation, deferred compensation, profit sharing, stock option, stock
appreciation right, stock bonus, stock purchase, employee stock ownership,
savings, severance, change in control, supplemental unemployment, layoff, salary
continuation, retirement, pension, health, life insurance, disability, accident,
group insurance, vacation, holiday, sick leave, fringe benefit or welfare plan
and any other employee compensation or benefit plan, agreement, policy,
practice, commitment, contract or understanding.

“Bill of Sale and Assignment and Assumption Agreement” means the bill of sale
and conveyance to be executed by the parties thereto on the Closing Date, in the
form of Exhibit A.

“Business” means the fracture mapping and reservoir monitoring businesses of
Pinnacle Technologies, Inc. and its wholly owned Subsidiaries, to the extent the
products and services of which are supplied for the Exploration And Production
for Hydrocarbons, and the CO2 sequestration business of such entities, as each
of the foregoing businesses is conducted on the Closing Date, and the
manufacturing of tiltmeters for use in such businesses. The Business shall not
include the Excluded Services, Excluded Assets and Overhead and Shared Services.
For the avoidance of doubt, the Business shall include all Exploration And
Production operations in which any one or more of the following operations are
performed: (a) placing or locating any instrumentation (including any tiltmeters
or microseismic sensors), (b) acquiring any one or more of (i) microseismic
data, (ii) tiltmeter data, (iii) distributed temperature measurement data,

 

 

 

3

 

 

 


--------------------------------------------------------------------------------



 

(iv) GPS data or (v) other deformation-based data (including, for example, INSAR
data), (c) transmitting any of the above data or results based on such data in
real time to a processing center or client office or (d) providing real-time or
post processing interpretation to the customer; provided that the Business shall
not include the Excluded Services, Excluded Assets and Overhead and Shared
Services.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in New York, New
York, USA or Houston, Texas, USA.

“Cash Lease Deposits” means cash deposits made by Seller or its Subsidiaries in
respect of the leases for its Leased Real Property.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Consent” means any approval, authorization, consent, order, license,
permission, permit, qualification, exemption or waiver by any third party or
Governmental Authority.

“Control” means, as to any Person, the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise. The term “Controlled” shall have a
correlative meaning.

“Cross License Agreement” means the Cross License Agreement to be executed by
the parties thereto on the Closing Date, in the form of Exhibit B.

“Current Assets” means the following current assets of the Business determined
in accordance with US GAAP on a basis consistent with the Interim Balance Sheet
(provided that where the Interim Balance Sheet is inconsistent with US GAAP, the
policies and principles used to prepare the Interim Balance Sheet shall
control), in each case without duplication: Trade Accounts Receivable, net,
Prepaid Expenses and Other Current Assets and Accrued Revenue.

“Current Liabilities” means the current liabilities of the Business determined
in accordance with US GAAP on a basis consistent with the Interim Balance Sheet
and only to the extent they are included in Assumed Liabilities (provided that
where the Interim Balance Sheet is inconsistent with US GAAP, the policies and
principles used to prepare the Interim Balance Sheet shall control), including
but not limited to the following, in each case without duplication: Accounts
Payable, Accrued Expenses and Deferred Revenue.

“Deferred Revenue” is defined as the portion of unrecognized revenue relating to
amounts invoiced to customers for Assumed Contracts, for which services up to
and including the final report have not been delivered to the customer as of
Closing.

“Employee” means any employee of Seller or any of its Subsidiaries (or any
predecessor to any such Person) employed in connection with the operation of the
Business who is listed in Section 7.01(a) of the Seller Disclosure Schedule.

 

 

 

4

 

 

 


--------------------------------------------------------------------------------



 

 

“Environmental Laws” means any applicable Law relating to pollution or
protection of the environment or natural resources.

“Environmental Permit” means any permit, approval, license or other
authorization required under any Environmental Law to conduct the Business as
currently conducted.

“Equipment” means fixtures, machinery, telecommunications, manufacturing and
other equipment, spare parts, components and other interests in tangible
personal property listed in Section 1.01(a) of the Seller Disclosure Schedule
with such additions or deletions as may be notified by Seller to Purchaser on or
prior to Closing undertaken in accordance with Section 6.01, including in all
cases all software installed on or embedded in any of the forgoing and any
Intellectual Property Rights covering, embodied in or connected to any of the
foregoing for which Seller has the right to transfer but excluding in all cases
any Intellectual Property Rights covering, embodied in or connected to any of
the foregoing for which Seller does not have the right to transfer (other than,
in the case of computer programs or databases, where Purchaser has provided
evidence reasonably satisfactory to Seller that Purchaser holds a license to (or
otherwise has the right to use) such computer programs or databases).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules, regulations, schedules and forms thereunder.

“Excluded Services” means (a) consulting activities on fracture design, fracture
modeling, job site quality assurance or quality control analysis, post-fracture
production analysis, reservoir engineering and field development studies and (b)
other services that primarily focus on demonstrating the conductivity and
recovery benefits derived from the use of ceramic proppants in the oil and gas
industry.

“Exploration And Production” with respect to Hydrocarbons means any activities
associated with the exploration for, access to, or production of Hydrocarbons
from a well, reservoir or other subsurface location, including but not limited
to the following: (a) monitoring or analyzing the condition, capacity or any
other parameter of a well, reservoir or other subsurface location known or
believed to contain a Hydrocarbon, (b) planning, directing, performing or
monitoring any operations associated with the exploration for, access to or
production of any such Hydrocarbon from a well, reservoir or other subsurface
location, including but not limited to the following: (i) drilling or boring
operations, (ii) gas, liquid or other fluid sequestration operations
(specifically including all CO2 sequestration operations, whether or not related
to oil or gas operations) and (iii) well injection operations and/or treatment
operations, (c) extracting, producing or processing Hydrocarbons associated with
coal (such as coal bed methane, coal gasification and coal liquification) and
(d) retrieving a solid from the earth for the purpose of extracting or otherwise
obtaining Hydrocarbons therefrom (such as retrieval of oil sands, oil shales and
gas hydrates).

“Government Official” means (a) any officer, employee or agent of any government
(including any government of any country or any political subdivision within a
country) or of any department, agency or instrumentality (including any business
or corporate entity owned or managed by a government, such as a national oil
company or subsidiary thereof) thereof, or any

 

 

 

5

 

 

 


--------------------------------------------------------------------------------



 

Person acting in an official capacity or performing public duties or functions
on behalf of any such government, department, agency or instrumentality, (b) any
political party or official thereof, (c) any candidate for public office or (d)
any officer, employee or agent of a public international organization,
including, but not limited to, the United Nations, the International Monetary
Fund or the World Bank.

“Governmental Authority” means any U.S. or foreign national, federal, state,
provincial or local governmental authority, legislative body, court, arbitration
panel, stock exchange, commission, tribunal, or regulatory agency, or any
political or other subdivision, department or branch of any of the foregoing.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Hazardous Materials” means (a) petroleum, petroleum products, asbestos in any
form that is friable or polychlorinated biphenyls and (b) any chemical, material
or other substance regulated as hazardous or as a pollutant, contaminant or
waste under any Environmental Law.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976 and the
rules and regulations thereunder, each as amended from time to time.

“Hydrocarbons” shall mean any solid, liquid, gas or mixed phase fluid containing
a hydrocarbon, but shall not include coal when retrieved for direct use as a
fuel (as opposed to retrieval of coal for extraction of hydrocarbon-containing
gas or fluid therefrom).

“Intellectual Property Rights” means all intellectual property rights throughout
the world, including all (a) patents and patent applications, (b) Trademarks and
any goodwill associated therewith, (c) copyrights (including registrations and
applications therefor) and (d) Trade Secrets and (e) rights in worldwide web
addresses, Uniform Resource Locators, and domain names.

“Inventory” means inventories held for use exclusively in the operation and
conduct of the Business, including raw materials, goods in process, finished
goods and specific packaging and labels used in connection with the Business.

“Knowledge of Seller” or “Seller’s Knowledge” means the actual knowledge,
without further inquiry, of any of the individuals listed in Section 1.01(b) of
the Seller Disclosure Schedule.

“Law” means any law, statute, ordinance, regulation, rule, code, common law or
other requirement or rule enacted or promulgated by any Governmental Authority,
including any Governmental Order.

“Leased Real Property” means all real property leased or subleased by Seller or
its Subsidiaries other than listed in Section 1.01(g) of the Seller Disclosure
Schedule.

 

 

 

6

 

 

 


--------------------------------------------------------------------------------



 

 

“Liabilities” means debts, liabilities, commitments and obligations (including
guarantees and other forms of credit support), whether accrued or fixed,
absolute or contingent, matured or unmatured, on- or off-balance sheet,
including those arising under any Law or Action and those arising under any
contract, agreement, arrangement, commitment or undertaking or otherwise.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, security
interest, encumbrance, claim, lien, license, lease or charge of any kind.

“Losses” means any and all losses, liabilities, obligations, damages, injuries,
judgments, settlements, costs, penalties, fines and expenses (including interest
and penalties recovered by a third party with respect thereto, costs of
investigation and defense and reasonable attorneys’ fees and expenses).

“Material Adverse Effect” means a material adverse effect on the operations,
results of operations or financial condition of the Business as proposed to be
transferred hereunder, taken as a whole, but in each case shall not include the
effect of events, changes and circumstances relating to (a) the oil and gas
services industry, to the extent the Business is not disproportionately impacted
relative to other industry participants, (b) macroeconomic factors, interest
rates, general financial market conditions, acts of God, war, terrorism or
hostilities to the extent the Business is not disproportionately impacted
relative to other industry participants, (c) changes in Law, generally accepted
accounting principles or official interpretations of the foregoing, (d) any
effect on the Business resulting from failure to take any action to which
Purchaser refused consent under this Agreement, (e) the Transactions or any
announcement hereof or the identity of Purchaser, (f) matters actually known to
Purchaser as of the date hereof or (g) the matters set forth in Section 1.01(c)
of the Seller Disclosure Schedule; it being understood that the failure of the
Business to achieve internal or external financial forecasts or projections, by
itself, will not constitute a Material Adverse Effect.

“Modified Working Capital” means the Business’s Current Assets minus the
Business’s Current Liabilities. A calculation of Modified Working Capital as of
June 30, 2008, is attached hereto as Exhibit C.

“Overhead and Shared Services” means ancillary corporate or shared services
provided to or in support of the Business that are general corporate or other
overhead services or provided to both the Business and other businesses of
Guarantor, Seller and/or their Subsidiaries, including access to travel and
entertainment services, temporary labor services, office supplies services
(including copiers and faxes), personal telecommunications services, computer
hardware and software services, fleet services, energy/utilities services,
procurement and supply arrangements, treasury services, public relations, legal
and risk management services (including workers’ compensation), payroll
services, sales and marketing support services, information technology and
telecommunications services, accounting services, tax services, internal audit
services, human resources and employee relations management services, employee
benefits services, credit, collections and accounts payable services, logistics
services, property management services, environmental support services and
customs and excise services, in each case including services relating to the
provision of access to information, operating and reporting systems and
databases and all hardware and software or other intellectual property used in

 

 

 

7

 

 

 


--------------------------------------------------------------------------------



 

connection therewith. Overhead and Shared Services shall not include any item in
the previous sentence that is (a) exclusive to the Business, rather than shared
with any other line of business or the general corporate operations of
Guarantor, Seller and/or their Subsidiaries and (b) provided solely by or using
Transferred Employees and Assets.

“Owned Real Property” means the owned real property listed in Section 1.01(d) of
the Seller Disclosure Schedule, together with Seller’s right, title and interest
in all buildings, improvements and fixtures thereon and all appurtenances
thereto.

“Patent License Agreement” means the Patent License Agreement to be executed by
the parties thereto on the Closing Date, in the form of Exhibit D.

“Permitted Liens” means (a) Liens for Taxes that are not yet due or are being
contested in good faith by appropriate proceedings, (b) statutory Liens of
landlords and Liens of carriers, warehousemen, mechanics, materialmen and other
Liens imposed by Law, in each case, for amounts not yet due, (c) Liens incurred
or deposits made in the ordinary course of business, (d) zoning, entitlement,
building and land use regulations, customary covenants, defects of title,
easements, rights -of -way, restrictions and other similar charges or
encumbrances not materially interfering with the ordinary conduct of the
Business or, with respect to Owned Real Property, Liens disclosed on existing
title reports or existing surveys made available to Purchaser as of the date
hereof and any encumbrances of which Purchaser receives notice in any title
commitment related to the Owned Real Property prior to the date hereof, (e)
Liens that will be released prior to or as of the Closing, (f) Liens arising
under any of the Transaction Documents, and (g) any utility company or
Governmental Authority rights, easements or franchises for electricity, water,
sanitary sewer, steam, surface water drainage, gas, telephone or other service
or the right to use and maintain poles, lines, wires, cables, pipes, boxes and
other fixtures and facilities in, over, under and upon any of the Owned Real
Property or Leased Real Property or other general easements granted to
Governmental Authorities in the ordinary course of developing or operating any
Owned Real Property or Leased Real Property; provided, however, that in the case
of clauses (d) through (h), none of the foregoing materially interfere with the
use or occupancy or value of such Owned Real Property or Leased Real Property
taken as a whole.

“Person” means any natural person, general or limited partnership, corporation,
limited liability company, firm, association or other legal entity.

“Prepaid Expenses and Other Current Assets” means amounts paid in cash for
services not yet provided or consumed that relate specifically to the Assets.
Prepaid expenditures prior to the Closing Date will be amortized on a straight
line basis over the length of the service period or recognized when the goods or
services are received. For clarity, Prepaid Expenses and Other Current Assets
does include (a) advances to Transferred Employees and (b) refundable deposits.

“Prohibited Payment” means any payment or provision of money or anything of
value (including any loan, reward, advantage or benefit of any kind), either
directly or indirectly, to any Government Official or immediate family member of
any Government Official, to influence any act, decision or omission of any
Government Official, to obtain or retain business, to direct

 

 

 

8

 

 

 


--------------------------------------------------------------------------------



 

business to Seller or Guarantor or to gain any advantage or benefit for Seller
or Guarantor. Prohibited Payments do not include: (a) any facilitating payment
to a Government Official the purpose of which is to expedite or to secure the
performance of a routine governmental action (e.g., obtaining a visa), or (b) a
reasonable and bona fide expenditure, such as travel and lodging expenses,
incurred by or on behalf of a Government Official that is directly related to
the execution or performance of a contract with a foreign government or agency.

“Purchaser Benefit Plan” means each Benefit Plan sponsored, maintained or
contributed to by Purchaser or any of its Subsidiaries and in which any
Transferred Employee is eligible to participate or derive a benefit as of the
Closing Date in accordance with Article VII.

“Purchaser Canadian Subsidiary” means the entity or entities owned or controlled
by the Purchaser that will be acquiring the Assets of Seller Canadian
Subsidiary.

“Real Estate Transfer Document” means, with respect to each parcel of Owned Real
Property, a special warranty deed in favor of Purchaser, or at the written
request of Purchaser, in favor of one of its Affiliates, which it designates in
writing, and with respect to each parcel of Leased Real Property, a lease
assignment (collectively, the “Real Estate Transfer Documents”).

“Registered Intellectual Property” means any Transferred Intellectual Property
that is issued, granted or registered by or with any Governmental Authority or
for which an application therefor has been filed with any Governmental
Authority.

“Seller Benefit Plan” means each Benefit Plan sponsored, maintained or
contributed to by Seller or any of its Affiliates (or with respect to which
Seller or any of its Affiliates is a party or may have any liability) and in
which any Employee is or may become eligible to participate or derive a benefit.

“Seller Canadian Subsidiary” means Pinnacle Technologies (Canada) Inc., a
corporation formed under the laws of Canada.

“Seller Disclosure Schedule” means the disclosure schedule delivered by Seller
to Purchaser on or prior to the date hereof.

“Shares” means all equity interests owned by Seller in Davidson Energy, Inc., a
Delaware corporation (“Davidson”).

“Straddle Period” means any Taxable period that includes, but does not end on,
the Closing Date.

“Subsidiary” of any Person means any corporation, partnership, limited liability
company, joint venture or other legal entity of which such Person owns, directly
or indirectly, a majority of the stock or other equity interests the holders of
which are generally entitled to vote for the election of or act as the board of
directors or other governing body of such corporation or other legal entity, or
of which such Person is a general partner or managing member.

 

 

 

9

 

 

 


--------------------------------------------------------------------------------



 

 

“Supplier Warranty Agreements” means any express or implied warranty, guarantee
of performance or similar agreement or obligation made by the manufacturer,
supplier or seller of an Asset that by its terms or under applicable Law cannot
be transferred in connection with the transfer of the relevant Asset.

“Tax” or “Taxes” means any and all taxes, charges, fees, levies, imposts, duties
or other assessments of any kind whatsoever, imposed by or payable to any
federal, state, provincial, local, or foreign tax authority, including any gross
income, net income, alternative or add -on minimum, franchise, profits or excess
profits, gross receipts, estimated, capital, goods, services, documentary, use,
transfer, ad valorem, business rates, value added, sales, customs, real or
personal property, capital stock, license, payroll, withholding or back -up
withholding, employment, social security, workers’ compensation, unemployment
compensation, utility, severance, production, excise, stamp, occupation,
premium, windfall profits, occupancy, transfer or gains taxes. The term
“Taxable” shall have a correlative meaning.

“Tax Returns” means all returns, reports (including declarations, disclosures,
schedules, estimates and information returns) and other information required to
be supplied to a Tax authority relating to Taxes.

“Trade Accounts Receivable, net” means accounts receivable for merchandise
actually delivered or services actually provided that have arisen from bona fide
transactions and have been billed and are due within one-hundred and fifty (150)
days of the date on the invoice net of the allowance for doubtful accounts. For
clarity, Trade Accounts Receivable, net does not include (a) transactions with
Seller’s Affiliates, (b) any receivables owed by PetroChina Company, Limited and
(c) any receivable owed by any Agent.

“Trade Secrets” means information meeting the definition of a trade secret as
set forth in the Uniform Trade Secrets Act as well as proprietary information,
know how, technology, technical data, customer lists and all documentation
embodying or evidencing any of the foregoing, in whatever form maintained
(documents, electronic records, mental impressions, source or object code,
etc.).

“Trademarks” means trademark registrations and applications and any common law
rights to the associated trademarks, service marks, brand names, distinguishing
guises, trade dress, trade names, words, symbols, designs, color schemes,
business names, Internet domain names and other indications of origin.

“Transaction Documents” means this Agreement, the Ancillary Agreements and any
certificate or other document delivered by any party hereto or thereto in
connection herewith or therewith.

“Transfer Taxes” means all goods, services, excise, gross receipt, withholding,
documentary, value added, stamp, registration, filing, recordation and all other
similar Taxes or other like charges, together with interest, penalties or
additional amounts imposed with respect thereto.

 

 

 

10

 

 

 


--------------------------------------------------------------------------------



 

 

“Transferred Intellectual Property” means (a) those patents and patent
applications, invention disclosures and un-filed patent applications, each as
listed in Section 1.01(e) of the Seller Disclosure Schedule, (b) those
Trademarks listed in Section 1.01(e) of the Seller Disclosure Schedule and all
goodwill associated therewith, (c) those copyright registrations and
applications listed in Section 1.01(e) of the Seller Disclosure Schedule
together with any other copyrights owned by Seller or any of its Subsidiaries as
of the Closing Date and used exclusively in connection with the Business, (d)
all Trade Secrets owned by Seller or any of its Subsidiaries as of the Closing
Date and used exclusively in connection with the Business, (e) all rights in
worldwide web addresses, Uniform Resource Locators and domain names listed in
Section 1.01(e) of the Seller Disclosure Schedule, (f) all certificates of
registration or filing, and all other documentations relating to any of the
foregoing and (g) all right, title and interest in any of the foregoing,
including all rights to enforce and to collect damages for past infringements
thereof.

“Transferred Software” means the computer programs and databases listed in
Section 1.01(f) of the Seller Disclosure Schedule and all Intellectual Property
Rights in or pertaining thereto and further including, to the extent reasonably
within Seller’s possession or control, all source code, object code,
pseudo-code, databases, libraries, lookup tables, preliminary analysis and
development documents, intermediate development tools (including all Matlab and
Excel-based development materials), and including all prior versions and all
documentation and any other materials relating thereto.

“Transition Services Agreement” means the Transition Services Agreements to be
executed by the parties thereto on the Closing Date, in the form of Exhibit E
Parts I and II, taken together.

“US GAAP” means, at any time, generally accepted accounting principles in the
United States in effect as of such time.

“US Trade Laws” means, collectively, (a) the Export Administration Regulations
(including but not limited to prohibitions against complying with any
unsanctioned foreign boycott) administered by the United States Department of
Commerce, (b) the International Traffic in Arms Regulations administered by the
United States Department of State, (c) the trade and economic sanctions
administered by the Office of Foreign Assets Control of the United States
Treasury Department and (d) any other applicable Law regulating trade by U.S.
companies or in U.S. items, services or technology.

SECTION 1.02. Other Defined Terms. The following terms have the meanings defined
for such terms in the Sections set forth below:

Term

Section

Accounting Arbitrator

2.04(d)

Assets

2.01(a)

Assumed Liabilities

2.02(a)

Base Purchase Price

2.03(a)

Claim Notice

11.02(a)

Closing

2.05

Closing Date

2.05

 

 

 

 

11

 

 

 


--------------------------------------------------------------------------------



 

 

 

Term

Section

Closing Statement

2.04(a)

COBRA

7.02(a)

Confidentiality Agreement

6.03(a)

Contract

3.13(a)

Coverage Period

7.03(c)

CRA

8.05(a)

Davidson

1.01 (definition of “Shares”)

Disagreement Notice

2.04(c)

Employment Terms

7.01(b)

Estimated Modified Working Capital

2.03(b)

Estimated Purchase Price

2.03(c)

ETA

8.04

Excluded Assets

2.01(b)

Financial Information

3.04

Foreign Acquisition Agreements

2.01(c)

Guarantor

Preamble

Indemnified Party

11.02(a)(ii)

Indemnifying Party

11.02(a)(i)

Instruments

2.03(a)

Interim Balance Sheet

3.04

Material Contracts

3.12(a)

Modified Working Capital

2.04(a)

Nonassignable Asset

2.09(a)

Offeree

7.01(a)

Open Orders

6.17(a)

Purchase Price

2.03(a)

Purchaser

Preamble

Purchaser Indemnified Persons

11.01(a)

Purchaser’s Flex Plan

7.03(c)

Retained Liabilities

2.02(b)

Seller

Preamble

Seller’s Flex Plan

7.03(c)

Seller Indemnified Persons

11.01(c)

Seller’s Liabilities

12.01(a)

Seller’s Savings Plan

7.03(d)

Shared Contracts

2.01(a)(x)

Third-Party Claim

11.02(a)(i)

Transaction

2.09

Transferred Employee

7.01(a)

Transferred Flex Plan Participant

7.03(c)

WARN Act

7.04

 

SECTION 1.03. Interpretation.

(a)          Words in the singular shall include the plural and vice versa, and
words of one gender shall include the other genders, in each case, as the
context requires.

 

 

 

12

 

 

 


--------------------------------------------------------------------------------



 

 

(b)          The terms “hereof,” “herein,” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
and not to any particular provision of this Agreement, and Article, Section,
paragraph, Exhibit and Schedule references are to the Articles, Sections,
paragraphs, Exhibits and Schedules to this Agreement unless otherwise specified.

(c)          The word “including” and words of similar import shall mean
“including, without limitation,” unless otherwise specified.

(d)          The phrases “made available to Purchaser” or “furnished to
Purchaser” shall include documents that were posted to the “Project Rose” data
room at https://bdr121808.bmcgroup.com, prior to, and that remain accessible to
Purchaser on, the date that is one day prior to the date of this Agreement or,
if later, the date upon which such documents were required to be made available.

ARTICLE II

 

PURCHASE AND SALE OF ASSETS

SECTION 2.01. Purchase and Sale of Assets; Exclusion of Excluded Assets.

(a)          On the terms and subject to the conditions set forth in this
Agreement, at the Closing, Seller shall (or, as applicable, shall cause a
Subsidiary of Guarantor to) sell, transfer, convey and assign to Purchaser (or,
as applicable, one or more wholly owned Subsidiaries of Purchaser designated by
Purchaser not less than ten (10) Business Days prior to the Closing Date), and
Purchaser shall (or, as applicable, shall cause such wholly owned Subsidiary or
Subsidiaries of Purchaser to) purchase and accept from Seller (or, as
applicable, such Subsidiary of Seller) all of Seller’s and its Subsidiaries’
right, title and interest in and to each of the following assets, properties and
rights, but in each case excluding the Excluded Assets (such assets, properties
and rights, the “Assets”), free and clear of all Liens other than Permitted
Liens or Liens created by or through Purchaser or any of its Subsidiaries:

(i)        the Owned Real Property;

(ii)       the Assumed Contracts;

(iii)        the accounts receivable of the Business (excluding (1) accounts
receivable from Seller’s Affiliates, (2) any accounts receivable owed by
PetroChina Company, Limited and (3) any account receivable owed by any Agent)
Prepaid Expenses and Other Current Assets, Accrued Revenue and Cash Lease
Deposits of the Business;

(iv)        the Equipment;

(v)         the Inventory;

(vi)        the Shares;

 

 

 

 

13

 

 

 


--------------------------------------------------------------------------------



 

 

(vii)       copies of books of account, supplier and customer lists,
correspondence, marketing and promotional materials (including website content),
records and files, in each case used or held for use exclusively in the conduct
of the Business;

(viii)      the office building located at 9499 W. Sam Houston Parkway North,
Houston, Texas 77064, USA, including all furnishings thereof;

(ix)         the Transferred Intellectual Property and the Transferred Software,
including all files, records and other documentation relating thereto;

(x)          with respect to Contracts pursuant to which Seller (or one or more
of its Subsidiaries) provides to the counterparty both the services provided by
the Business and other services, the rights thereunder (including in respect of
any service order or work order) relating to the Business (such rights relating
to the Business, the “Shared Contracts”); and

(xi)         any and all other assets owned immediately prior to the Closing
Date by Seller or any of its Subsidiaries that are primarily used, held for use
or intended to be used in the Business. The intention of this clause (xi) is
only to rectify any inadvertent failure to transfer any assets that, had the
parties given specific consideration to such asset as of the date hereof, would
have otherwise been classified as an Asset. No asset will be deemed to be an
Asset solely as a result of this clause (xi) if such asset is within the
category or type of asset expressly covered by the preceding sub-paragraphs (i)
– (x) unless the party claiming entitlement to such asset can establish that the
omission of the transfer of such asset was inadvertent.

(b)          Notwithstanding anything in this Agreement to the contrary, Seller
and its Subsidiaries shall retain their respective right, title and interest in
and to, and except as granted pursuant to the Cross License Agreement, Purchaser
shall have no right, title or interest in or to, and shall have no rights with
respect to the right, title and interest of Seller and its Subsidiaries in and
to, the following assets, except to the extent specifically listed in Section
1.01(a) (Equipment), Section 1.01(d) (Owned Real Property), Section 1.01(e)
(Transferred Intellectual Property), Section 1.01(f) (Transferred Software) and
Section 3.13(a) (Material Contracts) of the Seller Disclosure Schedule;
provided, that in no event shall any assets that are specifically listed in
Section 2.01(b)(xvi) of the Seller Disclosure Schedule be sold, transferred,
conveyed or assigned to Purchaser pursuant to this Agreement (such assets, the
“Excluded Assets”):

(i)           all tiltmeter manufacturing and business activities (including the
related property, leases, contracts, accounts receivable, prepaid expenses,
deferred revenue, cash lease deposits, equipment, inventory, Intellectual
Property Rights (other than Transferred Intellectual Property), books of
account, supplier and customer lists, correspondence, marketing and promotional
materials (including website content), records and files), to the extent the
products and services of which are not supplied for the Exploration And
Production of Hydrocarbons;

 

 

 

14

 

 

 


--------------------------------------------------------------------------------



 

 

(ii)          all assets associated with the production, maintenance and sale of
FracProPT, StimPT, CementPT and primarily related software;

(iii)         all the business, properties, assets, goodwill and rights of
whatever kind and nature, real or personal, tangible or intangible that are
owned, leased or licensed by Seller and its Subsidiaries on the Closing Date and
are not used or held for use exclusively in the conduct of the Business;

(iv)         the minute books, stock ledgers, Tax records and Tax-related
documents of Seller and its Subsidiaries;

(v)          all claims, causes of action and rights of Seller and its
Subsidiaries (A) relating to the Business and accruing on or prior to the
Closing Date, other than Assets transferred pursuant to Section 2.01(a)(iii) and
(ix), (B) against any third party to the extent relating to any Retained
Liability or to any Liability for which Seller or any of its Subsidiaries is
responsible under this Agreement or the Ancillary Agreements or (C) under any
Supplier Warranty Agreement (including rights of set-off, rights to refunds and
rights of recoupment thereunder);

(vi)         all rights to Tax refunds, credits or similar benefits relating to
the Assets or the Business attributable to periods, or portions of periods,
ending on or before the Closing (which, in case of a Straddle Period, shall be
allocated among the parties in a manner consistent with Section 8.03);

(vii)       all rights of Seller and its Subsidiaries under this Agreement and
the Ancillary Agreements;

(viii)      all current and prior insurance policies and all rights of any
nature with respect thereto, including all insurance recoveries thereunder and
rights to assert claims with respect to any such insurance recoveries;

(ix)         any assets used primarily for the purpose of providing Overhead and
Shared Services and, other than as provided in the Transition Services
Agreement, any rights of the Business to receive from Guarantor, Seller or any
of their Affiliates any Overhead and Shared Services;

(x)          software other than (A) the Transferred Software and (B) other
software and computer databases for which Purchaser has obtained a license (or
other right to use) as set forth in the definition of “Equipment”;

(xi)         except (A) for the Transferred Intellectual Property and (B) as
otherwise expressly provided in the Cross License Agreement or the Transition
Services Agreement, all rights relating to any Intellectual Property Rights of
Guarantor, Seller or any of their Subsidiaries (including Guarantor’s name);

(xii)       all cash, cash equivalents, cash overdraft positions and bank
accounts or similar cash items, or prepaid expenses other than Prepaid Expenses
and Other Current

 

 

 

15

 

 

 


--------------------------------------------------------------------------------



 

Assets of Seller and its Subsidiaries (whether or not reflected on the books of
Seller or its Subsidiaries as of the Closing Date);

(xiii)       all stock or other equity interests in any Person other than the
Shares;

(xiv)      all records prepared in connection with the sale of the Business to
Purchaser;

(xv)       any accounts receivable owed or owing by PetroChina Company, Limited
as a result of work performed or obtained by Lily Energy Services, Inc. or any
other accounts receivable as a result of work performed or obtained by any
Agent; and

(xvi)      any assets set forth in Section 2.01(b)(xvi) of the Seller Disclosure
Schedule.

(c)          Subject to the terms and conditions hereof, Seller and Purchaser
shall, or shall cause their respective Subsidiaries to, enter into such
agreements or instruments (the “Foreign Acquisition Agreements”) providing for
the sale, transfer, assignment or other conveyance of any Assets located outside
the United States as, pursuant to requirements of applicable local Law, would be
required or advisable to be documented separately from this Agreement, which
Foreign Acquisition Agreements shall be negotiated in good faith between Seller
and Purchaser, but in all events shall be consistent with the terms of this
Agreement.

(d)          Seller and its Subsidiaries shall have the right to retain,
following the Closing, copies of any book, record, literature, list and any
other written or recorded information constituting Assets to which Seller in
good faith determines it, Guarantor or their Subsidiaries are reasonably likely
to need access for bona fide business or legal purposes.

SECTION 2.02. Assumption of Assumed Liabilities; Retention of Retained
Liabilities.

(a)          On the terms and subject to the conditions set forth in this
Agreement, at the Closing, Purchaser (or, as applicable, one or more wholly
owned Subsidiaries of Purchaser designated by Purchaser not less than ten (10)
Business Days prior to the Closing Date) shall assume and become obligated to
pay, perform and discharge when due, the following Liabilities of Seller and its
Affiliates, whether accrued or arising before, on or after the Closing Date
(such Liabilities, the “Assumed Liabilities”):

(i)           all Liabilities under the Assumed Contracts and the Shared
Contracts, (other than any Liability arising out of any breach by Seller or its
Affiliates of, failure of performance by Seller or its Affiliates under, or
non-compliance by Seller or its Affiliates with, any such Assumed Contracts or
Shared Contracts that occurred prior to the Closing Date);

(ii)          all Accounts Payable, Accrued Expenses and Deferred Revenue of the
Business;

 

 

 

16

 

 

 


--------------------------------------------------------------------------------



 

 

(iii)         all Liabilities relating to Transferred Employees solely to the
extent that such Liabilities are to be assumed by Purchaser pursuant to Article
VII; and

(iv)         all Liabilities identified in Section 2.02(a)(iv) of the Seller
Disclosure Schedule.

(b)          Seller or the relevant Subsidiary shall retain, and shall be fully
responsible for paying, performing and discharging when due, and Purchaser shall
not assume or have any responsibility for, any Liabilities of Seller and its
Subsidiaries other than the Assumed Liabilities (the “Retained Liabilities”).
For the avoidance of doubt, the Retained Liabilities shall include all fees,
commissions or other amounts owed to any Agent.

SECTION 2.03. Purchase Price; Allocation of Purchase Price.

(a)          Subject to the terms and conditions of this Agreement, in
consideration of the transfer of Assets under Section 2.01, Purchaser on its own
behalf and, as applicable, as agent for its designated Subsidiaries, shall (i)
assume and become obligated to pay, perform and discharge the Assumed
Liabilities and (ii) pay to Seller an amount of cash (the “Purchase Price”)
equal to the sum of (A) U.S.$137,000,000 (the “Base Purchase Price”) plus (B)
the amount, if any, by which the Modified Working Capital exceeds
U.S.$13,500,000; provided, however, such additional amount shall not exceed
U.S.$10,000,000 minus (C) the amount, if any, by which U.S.$ 13,500,000 exceeds
the Modified Working Capital; provided, however, such lesser amount shall not
exceed U.S.$10,000,000. Notwithstanding the foregoing, in the event that
Davidson Instruments, Inc., a Delaware corporation (“Instruments”), exercises
its right of first refusal to acquire all of Seller’s interest in Davidson
pursuant to that certain Shareholders’ Agreement dated as of October 31, 2007,
by and among Instruments, Davidson and Seller, in the time period permitted
thereby, the Base Purchase Price shall be reduced by an amount equal to the
amount that Seller receives or will receive from Instruments and/or Davidson in
connection with such purchase of all of Seller’s interest in Davidson.

(b)          For purposes of determining the amount of cash to be paid as the
Estimated Purchase Price by Purchaser to Seller at the Closing pursuant to
Section 2.08, Seller shall prepare and deliver, not less than five Business Days
before the Closing Date, a good faith estimate of the Modified Working Capital
(such estimated amount, the “Estimated Modified Working Capital”).

(c)          As used in this Agreement, the “Estimated Purchase Price” shall
mean an amount equal to the sum of (A) the Base Purchase Price plus (B) the
amount, if any, by which the Estimated Modified Working Capital exceeds U.S.$
13,500,000; provided, however, such additional amount shall not exceed U.S.$
10,000,000 minus (C) the amount, if any, by which U.S.$ 13,500,000 exceeds the
Estimated Modified Working Capital; provided, however, such lesser amount shall
not exceed U.S.$ 10,000,000. Notwithstanding the foregoing, in the event that
Instruments exercises its right of first refusal to acquire all of Seller’s
interest in Davidson pursuant to that certain Shareholders’ Agreement dated as
of October 31, 2007, by and among Instruments, Davidson and Seller, in the time
period permitted thereby, the Base Purchase Price shall be reduced by an amount
equal to the amount that Seller receives or will receive from

 

 

 

17

 

 

 


--------------------------------------------------------------------------------



 

Instruments and/or Davidson in connection with such purchase of all of Seller’s
interest in Davidson.

(d)          Purchaser and Seller agree that the Purchase Price and the Assumed
Liabilities shall be allocated among the Assets in accordance with §1060 of the
Code. Purchaser shall prepare an allocation of the Purchase Price and the
Assumed Liabilities among the Assets in accordance with §1060 of the Code and
the Treasury Regulations thereunder (and any similar Law, as appropriate), in
the manner provided in the model allocation attached hereto as Exhibit G.
Purchaser shall deliver such allocation within 60 days after the final Purchase
Price and the Assumed Liabilities have been finalized pursuant to Section 2.04.
After delivery of the allocation by Purchaser to Seller, Seller shall have a
reasonable opportunity to review and comment upon such allocation. In the case
of a dispute between Purchaser and Seller on the allocation, the parties shall
negotiate in good faith to ensure the allocation is in accordance with §1060 of
the Code. Any subsequent allocation necessary as a result of an adjustment to
the consideration to be paid hereunder shall be prepared in the same manner. For
all Tax purposes, Purchaser and Seller and their Subsidiaries and/or Affiliates
shall report, act and file Tax Returns (including, but not limited to IRS Form
8594) in all respects and for all purposes consistent with such allocation
prepared by Purchaser. Neither Purchaser nor Seller shall take any position for
Tax purposes (whether in audits, Tax Returns or otherwise) that is inconsistent
with such allocation unless required to do so by applicable Law.

SECTION 2.04. Purchase Price Adjustment.

(a)          The Purchase Price shall be determined after the Closing in
accordance with this Section 2.04 based upon the amount of Modified Working
Capital. For purposes hereof, the statement of the Modified Working Capital,
together with the calculation of the Purchase Price pursuant to this Section
2.04, shall be referred to as the “Closing Statement.”

(b)          The Closing Statement shall be prepared by Seller on the basis of,
and using the same accounting principles, methodologies and policies reflected
in, this Agreement. If the Purchase Price as finally determined in accordance
with this Section 2.04 (i) is less than the Estimated Purchase Price, Seller
shall pay to Purchaser the amount by which the Estimated Purchase Price exceeds
the Purchase Price or (ii) exceeds the Estimated Purchase Price, Purchaser shall
pay to Seller the amount by which the Purchase Price exceeds the Estimated
Purchase Price, in either case by wire transfer, within three Business Days
after the final determination of the Purchase Price, of immediately available
U.S. Dollar funds to an account designated by the party receiving payment, plus
interest on such amount accrued from the Closing Date to the date of such
payment at the prime rate applicable from time to time as published in the Wall
Street Journal.

(c)          As promptly as practicable (and in any event within 60 days after
the Closing), Seller shall prepare and deliver to Purchaser the Closing
Statement prepared in accordance with this Section 2.04. Purchaser will provide
Seller and its accountants access to the books, records and personnel of the
Business throughout the periods during which the Closing Statement is being
prepared. If Purchaser disagrees with the determination of the Closing
Statement, Purchaser shall notify Seller of such disagreement within 30 days
after delivery of the Closing

 

 

 

18

 

 

 


--------------------------------------------------------------------------------



 

Statement (such notice, the “Disagreement Notice”). The Disagreement Notice
shall set forth, in reasonable detail, any disagreement with, and any requested
adjustment to, the Closing Statement. Matters as to which Purchaser may submit
disagreements (and the Disagreement Notice) shall be limited to whether the
Closing Statement delivered by Seller was prepared on the basis of, and using
the same accounting principles, methodologies and policies reflected in, and
accurately calculated in accordance with this Agreement, and Purchaser shall not
be entitled to submit disagreements on any other basis (including as to whether
such principles, methodologies and policies are or were appropriate). If
Purchaser fails to deliver the Disagreement Notice by the end of such 30-day
period, Purchaser shall be deemed to have accepted the Closing Statement
delivered by Seller. Matters included in the calculations in the Closing
Statement to which Purchaser does not object in the Disagreement Notice shall be
deemed accepted by Purchaser and shall not be subject to further dispute or
review. During the period prior to Purchaser’s delivery of any Disagreement
Notice, Purchaser shall have reasonable access to all documents, schedules and
workpapers used by Seller in the preparation of the Closing Statement and all
books, records and personnel related to the Business and relevant to the
preparation of the Closing Statement. Purchaser and Seller shall negotiate in
good faith to resolve any such disagreement with respect to the Closing
Statement, and any resolution agreed to in writing by Purchaser and Seller shall
be final and binding upon the parties.

(d)          If Purchaser and Seller are unable to resolve any disagreement as
contemplated by paragraph (c) of this Section 2.04 within 30 days after delivery
of a Disagreement Notice by Purchaser, Purchaser and Seller shall jointly select
a partner at a mutually agreeable accounting firm to resolve such disagreement.
If Purchaser and Seller are unable to reach agreement on the identity of such a
partner within 20 days after the expiration of such 30-day period, either party
may request that a partner at a nationally recognized accounting firm be
appointed by the American Arbitration Association. The individual so selected
shall be referred to herein as the “Accounting Arbitrator.” Purchaser and Seller
shall instruct the Accounting Arbitrator to consider only those items and
amounts set forth in the Closing Statement as to which Purchaser and Seller have
not resolved their disagreement. Purchaser and Seller shall use commercially
reasonable efforts to cause the Accounting Arbitrator to deliver to Purchaser
and Seller, as promptly as practicable (and in no event later than 30 days after
his or her appointment), a written report setting forth the resolution of any
such disagreement determined in accordance with the terms of this Agreement.
Such report shall be final and binding upon the parties. In the event the
Accounting Arbitrator concludes that Seller was correct as to a majority (by
dollar amount) of the disputed items, then Purchaser shall pay the Accounting
Arbitrator’s fees, costs and expenses. In the event the Accounting Arbitrator
concludes that Purchaser was correct as to a majority (by dollar amount) of the
disputed items, then Seller shall pay the Accounting Arbitrator’s fees, costs
and expenses.

(e)          Purchaser and Seller agree that any payments made pursuant to this
Section 2.04 shall be allocated in a manner consistent with the allocation
referred to in Section 2.03(d).

SECTION 2.05. Closing. Subject to the terms and conditions of this Agreement,
the sale and purchase of the Assets and the assumption of the Assumed
Liabilities, all as contemplated hereby, shall take place at a closing (the
“Closing”) at the offices of Mayer Brown LLP, 700 Louisiana Street, Suite 3400,
Houston, Texas 77002 to be held at 10:00 AM, Central time, on the

 

 

 

19

 

 

 


--------------------------------------------------------------------------------



 

first Business Day (the “Closing Date”) that is two Business Days following the
satisfaction or waiver of all of the conditions to the obligations of the
parties set forth in Article IX (other than conditions to be satisfied at the
Closing, but subject to the waiver or fulfillment of those conditions).

SECTION 2.06. Closing Deliveries by Seller. At the Closing, Seller shall deliver
or cause to be delivered to Purchaser:

(a)          a counterpart of each of the Ancillary Agreements, executed by each
of Seller and its Subsidiaries that is a party thereto, to the extent not
delivered prior to the Closing;

(b)          affidavits, indemnities, and other similar instruments as are
reasonably required by the title company for (i) the deletion of any standard or
printed exceptions in the title policies (excluding matters relating to surveys)
that are customarily deleted by virtue of a seller delivering such instruments
in commercial transactions of similar type to that contemplated by this
Agreement, and (ii) the satisfaction of Internal Revenue Service disclosure and
reporting requirements relating to Form 1099B. All such affidavits, indemnities
and similar instruments shall be in form and substance reasonably satisfactory
to the title company; and

(c)          any other documents required pursuant to this Agreement or
reasonably requested by Purchaser.

SECTION 2.07. Closing Deliveries by Purchaser. At the Closing, Purchaser shall
deliver or cause to be delivered to Seller:

(a)          a counterpart of each of the Ancillary Agreements, executed by each
of Purchaser and its Subsidiaries that is a party thereto, to the extent not
delivered prior to the Closing;

(b)          the Estimated Purchase Price by wire transfer in immediately
available funds, to an account or accounts designated at least two Business Days
prior to the Closing Date by Seller in a written notice to Purchaser; and

(c)          any other documents required pursuant to this Agreement or
reasonably requested by Seller.

SECTION 2.08. Accounting. To the extent that, after the Closing, (a) Purchaser
or any of its Subsidiaries receives any payment or instrument that is for the
account of Seller or any of its Subsidiaries according to the terms of this
Agreement, Purchaser shall promptly deliver such amount or instrument to Seller,
and (b) Seller or any of its Subsidiaries receives any payment or instrument
that is for the account of Purchaser or any of its Subsidiaries according to the
terms of this Agreement, Seller shall promptly deliver such amount or instrument
to Purchaser.

SECTION 2.09. Nonassignable Assets.

(a)          Nothing in this Agreement, nor the consummation of the transactions
contemplated by this Agreement or the Transaction Documents (“Transactions”),
shall be construed as an attempt or agreement to assign or transfer any Asset
(including any Assumed

 

 

 

20

 

 

 


--------------------------------------------------------------------------------



 

Contract or Shared Contract) to Purchaser (or the relevant Subsidiary of
Purchaser) which by its terms or by Law is nonassignable without a Consent (a
“Nonassignable Asset”), unless and until such Consent shall have been obtained.
To the extent permitted by applicable Law and by the terms of the applicable
Nonassignable Asset, such Nonassignable Asset shall be held, as of and from the
Closing, by Seller (or the relevant Subsidiary of Seller) for the benefit and
burden of Purchaser (or the relevant Subsidiary of Purchaser) and the covenants
and obligations thereunder shall be fully performed by Purchaser (or the
relevant Subsidiary of Purchaser) on Seller’s (or such Subsidiary’s) behalf and
all rights and Liabilities existing thereunder shall be for Purchaser’s (or such
Subsidiary’s) account. For the avoidance of doubt, the designation of an Asset
as a Nonassignable Asset does not render it an Excluded Asset.

(b)          To the extent permitted by applicable Law and by the terms of the
applicable Nonassignable Asset, Seller and Purchaser shall take, or cause to be
taken, such actions as the other party may reasonably request that are required
to be taken or appropriate in order to provide Purchaser with the benefits and
burdens of the Nonassignable Assets. Seller shall promptly pay over to Purchaser
the net amount (after expenses and Taxes) of all payments received by it (or
such Subsidiary) in respect of all Nonassignable Assets and Purchaser shall
indemnify Seller (or such Subsidiary) for all Losses attributable to Seller’s
(or such Subsidiary’s) holding of all Nonassignable Assets.

(c)          Nothing in this Section 2.09 shall require Seller or any of its
Subsidiaries to renew any Nonassignable Asset that is an Assumed Contract or a
Shared Contract. In addition, Seller (or the applicable Subsidiary of Seller)
shall have the right, any time after the nine-month anniversary of the Closing
Date to exercise any right to terminate any Nonassignable Asset that is an
Assumed Contract or a Shared Contract and that is a customer contract or a
master services agreement.

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SELLER

Except (a) as set forth in the Seller Disclosure Schedule, (b) as disclosed in,
or as readily apparent from, the Financial Information, (c) as contemplated by
this Agreement or (d) to the extent relating solely to the Excluded Assets or
the Retained Liabilities, Seller represents and warrants to Purchaser that all
of the statements contained in this Article III are true as of the date of this
Agreement (or, if made as of a specified date, as of such date). Each section of
the Seller Disclosure Schedule qualifies the correspondingly numbered
representation and warranty to the extent specified therein, it being agreed
that disclosure of any item in any section of the Seller Disclosure Schedule
shall also be deemed to be disclosed with respect to any other section of this
Agreement to which the relevance of such item is reasonably apparent. The
inclusion of any information in any section of the Seller Disclosure Schedule or
other document delivered by Seller pursuant to this Agreement shall not be
deemed to be an admission or evidence of the materiality of such item, nor shall
it establish a standard of materiality for any purpose whatsoever.

 

 

 

21

 

 

 


--------------------------------------------------------------------------------



 

 

SECTION 3.01. Organization and Good Standing. Seller, and each of its
Subsidiaries that is or will be a party to any of the Ancillary Agreements, is
duly organized, validly existing and in good standing under the Laws of its
jurisdiction of organization and has all requisite power and authority to own,
lease and operate its properties and to carry on its business as it is now being
conducted. Seller, and each such Subsidiary is duly licensed or qualified to do
business in each jurisdiction in which the properties owned or leased by it or
the operation of its business makes such licensing or qualification necessary,
except to the extent that the failure to be so licensed or qualified would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect upon Seller’s or such Subsidiaries’ ability to carry out its
obligations under this Agreement and the Ancillary Agreements and to consummate
the Transactions.

SECTION 3.02. Authority. Seller, and each of its Subsidiaries that is or will be
a party to any of the Ancillary Agreements, has full power and authority to
execute and deliver this Agreement and the Ancillary Agreements to which it is
or will be a signatory and to perform its obligations hereunder and thereunder.
The execution, delivery and performance by Seller and each such Subsidiary of
this Agreement and each Ancillary Agreement to which it is or will be a
signatory has been duly authorized by all requisite corporate action on the part
of Seller and each such Subsidiary. This Agreement has been, and upon execution
each Ancillary Agreement will be, duly executed and delivered by Seller and each
such Subsidiary that is or will be a party thereto and (assuming due
authorization, execution and delivery by Purchaser and, if applicable, by each
Subsidiary of Purchaser that is or will be a party thereto) this Agreement
constitutes, and each Ancillary Agreement to which Seller or any such Subsidiary
is or will be a party constitutes or, when so executed and delivered, will
constitute, a legal, valid and binding obligation of Seller and each such
Subsidiary, enforceable against Seller and each such Subsidiary in accordance
with its terms, subject only to the effect, if any, of (a) applicable bankruptcy
and other similar Laws affecting the rights of creditors generally and (b) Laws
governing specific performance, injunctive relief and other equitable remedies.

SECTION 3.03. No Conflict; Consents and Approvals. Subject to (a) the filing by
Seller of reports under the Exchange Act and as contemplated by the rules and
regulations of the New York Stock Exchange, (b) the requirements of the HSR Act
and any applicable foreign merger control or competition Laws, (c) any filings
and notifications as may be required under applicable property transfer Laws or
Environmental Laws and (d) any filings, notifications and Consents that may be
required solely by reason of Purchaser’s or any Affiliate of Purchaser’s (as
opposed to any third party’s) participation in the Transactions, none of (1) the
execution and delivery by Seller or, if applicable in the case of the Ancillary
Agreements, any of its Subsidiaries, of this Agreement and the Ancillary
Agreements to which it is or will be a party, (2) the consummation by Seller or
any such Subsidiary of the Transactions or (3) the compliance by Seller or any
such Subsidiary with any of the provisions hereof or thereof, as the case may
be, will:

(i)           conflict with, or result in the breach of, any provision of the
certificate of incorporation or by-laws or other organizational documents of
Seller or any such Subsidiary;

 

 

 

22

 

 

 


--------------------------------------------------------------------------------



 

 

(ii)          require Seller or any such Subsidiary to make any filing with, or
obtain any Consent from, any Governmental Authority;

(iii)         conflict with, violate or result in the breach by Seller or any
such Subsidiary of any applicable Law;

(iv)         conflict with, violate, result in the breach or termination of or
constitute a default under, any Assumed Contract or Shared Contract (except for
consent to assign any Nonassignable Assets); or

(v)          result in the creation of any Lien (other than any Permitted Lien
or any Lien created by or through Purchaser) upon any of the Assets;

except, in the case of clauses (iii), (iv) and (v), for such matters that would
not be material to the Business or impair the ability to consummate the
Transaction.

SECTION 3.04. Financial Information. Section 3.04(i) of the Seller Disclosure
Schedule sets forth complete and correct copies of certain financial information
relating to the Business, including the balance sheet as at June 30, 2008
(“Interim Balance Sheet”) (collectively, the “Financial Information”). The
Financial Information has been prepared in good faith on the bases described
therein using the financial books and records maintained by Seller for the
Business and represents Seller’s good faith estimate of the results of
operations data set forth therein for the Business as if the Business had been
held and operated on a stand-alone basis, in each case for the periods presented
therein. The Financial Information (a) has not been prepared in accordance with
US GAAP, (b) includes estimated costs that do not necessarily represent the
costs that were actually allocated to the Business for the relevant periods (or
that the Business will incur after the Closing) and (c) reflects the historical
operation of the Business (including the Overhead and Shared Services) for the
periods specified therein.

SECTION 3.05. Absence of Certain Changes or Events. Since December 31, 2007,

(a)          Seller has conducted the Business only in the ordinary course of
business consistent with past practice;

(b)          the Business has not suffered any Material Adverse Effect and no
event has occurred or circumstance exists that would be reasonably expected to
result in a Material Adverse Effect;

(c)          there has not been any action by Seller or any of its Affiliates
that, if taken after the date hereof, would constitute a breach of Seller’s
obligations under Section 6.01; and

(d)          none of Seller or any of its Subsidiaries has granted any material
increase in the compensation of any of the Employees outside the ordinary course
of business consistent with past practice.

SECTION 3.06. Absence of Litigation. There are no Actions pending against Seller
or any of its Subsidiaries or, to the Knowledge of Seller, threatened against
Seller or any of its

 

 

 

23

 

 

 


--------------------------------------------------------------------------------



 

Subsidiaries that (a) relate to or may affect the Business or the Assets or (b)
challenge, or that may have the effect of preventing, delaying, making illegal
or otherwise interfering in any material respect with, any of the Transactions
or any Ancillary Agreement.

SECTION 3.07. Compliance with Laws. Neither Seller nor any of its Subsidiaries
is, in any material respect, in violation of or in the past five years has
violated, or failed to comply with, in any material respect, any applicable Law
in connection with the Business, and no Action has been filed or commenced
against any of them alleging any such failure to so comply.

SECTION 3.08. Ownership of the Assets.

(a)          Seller or one of its Subsidiaries holds good and valid title to or
has valid leases, licenses or rights to use all of the Assets free and clear of
any and all Liens, except for Permitted Liens.

(b)          All tangible Assets are free from material defects (patent and
latent), have been maintained in accordance with normal industry practice and
are in good operating condition for immediate use in the ordinary course of
business, subject to ordinary wear and tear and ordinary maintenance
requirements.

(c)          The Assets, together with the rights conferred to Purchaser
pursuant to the Cross License Agreement and the assets and services provided to
Purchaser pursuant to the Transition Services Agreement and the Overhead and
Shared Services, constitute all of the assets, tangible and intangible, of any
nature whatsoever, necessary to operate the Business in all material respects in
the manner presently operated by Seller, other than Assets disposed of in the
ordinary course of business consistent with past practice; provided that the
foregoing is not a representation of non-infringement of Intellectual Property
Rights, which is covered solely in Section 3.15(c).

SECTION 3.09. Real Property.

(a)          Each parcel of real property leased pursuant to the real property
leases included in the Assumed Contracts is leased by Seller or one or more of
its Subsidiaries free and clear of all Liens on Seller’s or Seller’s
Subsidiary’s leasehold interest, as applicable, except Permitted Liens or as
specified in such real property lease as made available to Purchaser before the
date hereof.

(b)       Except for Permitted Liens,

(i)           neither Seller nor any of its Subsidiaries has made any other
agreement to lease, sell, mortgage or otherwise encumber the Owned Real Property
(or any portion thereof) or given any Person an option to purchase or rights of
first refusal or rights of first offer over the Owned Real Property (or any
portion thereof); and

(ii)          Seller or one of its Subsidiaries has good and marketable title to
the Owned Real Property and none of the Owned Real Property is subject to any
Lien.

 

 

 

24

 

 

 


--------------------------------------------------------------------------------



 

 

(c)          Notwithstanding anything in this Article III to the contrary, none
of the representations and warranties in this Article III other than this
Section 3.09 shall relate to real property matters.

(d)          There is no pending, nor has Seller received written notice of, any
threatened condemnation, litigation, assessment or similar proceeding affecting
the Owned Real Property or any part thereof, nor has Seller received written
notice that any such condemnation, litigation, assessment or similar proceeding
is contemplated by any Governmental Authority, in each case that would be
reasonably likely to impair the value of the Owned Real Property.

(e)          Seller has not received any written notice of any violation of any
restrictive covenant or any Law of any Governmental Authority pertaining to the
Owned Real Property.

(f)           There is no pending or, to the Knowledge of Seller, threatened
Action that would materially impair or limit the normal usage or access to the
Owned Real Property.

(g)          There is no Action directly against Seller arising out of any of
the Leased Real Property, nor is any such Action pending or being prosecuted by
or before any Governmental Authority.

(h)          There are no attachments, executions or assignments for the benefit
of creditors or voluntary proceedings in bankruptcy or under any other debtor
relief Laws or pending by or against Seller or otherwise affecting the Owned
Real Property.

SECTION 3.10. Employee Matters.

(a)          There is not currently existing or, to Seller’s Knowledge,
threatened, any labor strike, slowdown, work stoppage or lockout against or
affecting the Business, nor has there been any such activity within the past 12
months that has materially affected the Business.

(b)          To Seller’s Knowledge, Seller and each of its Subsidiaries have
complied in all material respects with all applicable Laws relating to the
employment of the Employees.

(c)          Section 3.10(c) of the Seller Disclosure Schedule sets forth, as of
the date hereof, a complete list of all collective bargaining or other
collective labor agreements which govern the terms and conditions of employment
of any Employee. To Seller’s Knowledge, (i) no petition has been filed or
proceedings instituted by a union, collective bargaining agent, Employee or
group of Employees with any Governmental Authority seeking recognition of or as
a bargaining representative with respect to any Employees, and (ii) none of
Seller, any Subsidiary of Seller or any labor union or other bargaining
representative is seeking to establish a collective bargaining relationship with
respect to Employees or is otherwise engaged in or seeking to be engaged in
collective bargaining with respect to Employees.

(d)          There are no Actions relating to employment or labor Laws pending
or, to Seller’s Knowledge, threatened in writing or otherwise against Seller or
any Subsidiary of Seller and brought by or on behalf of any Employee or group of
Employees.

 

 

 

25

 

 

 


--------------------------------------------------------------------------------



 

 

SECTION 3.11. Employee Benefits.

(a)          Set forth in Section 3.11(a) of the Seller Disclosure Schedule is a
complete and correct list of all material Seller Benefit Plans.

(b)          Seller has delivered, or made available, to Purchaser true,
accurate and complete copies of (i) the documents comprising each material
Seller Benefit Plan or a written description of the benefits available
thereunder and (ii) all collective bargaining agreements pursuant to which
contributions to any Seller Benefit Plan(s) have been made or obligations
incurred (including both pension and welfare benefits) by Seller or any of its
Affiliates relating to any Employee, and all collective bargaining agreements
pursuant to which contributions are being made or obligations are owed by such
entities with respect to any Employee.

(c)          None of the Seller Benefit Plans is subject to Title IV of ERISA,
and none of the Seller Benefit Plans is a multiemployer plan (within the meaning
of section 3(37) of ERISA).

(d)          The form of the Seller’s Flex Plan and the form of the Seller’s
Savings Plan are each in material compliance with the applicable terms of ERISA,
the Code, and any other applicable Laws and each such plan has been operated in
material compliance with such Laws and the written plan documents.

(e)          Each Seller Benefit Plan that is intended to be qualified under
section 401(a) of the Code has received a favorable determination letter from
the IRS, and Seller has no knowledge of any circumstances that will or could
reasonably be expected to result in revocation of any such favorable
determination letter. Each trust created under any Seller Benefit Plan has been
determined to be exempt from taxation under section 501(a) of the Code, and
Seller is not aware of any circumstance that will or could reasonably be
expected to result in a revocation of such exemption.

(f)           There is no material pending or, to the Knowledge of Seller,
threatened proceeding relating to the Seller’s Flex Plan or Seller’s Savings
Plan, nor, to the Knowledge of Seller, is there any basis for any such
proceeding.

(g)          Except as provided in Article VII, the Transaction will not result
in an amendment, modification or termination of the Seller’s Flex Plan or
Seller’s Savings Plan.

SECTION 3.12. Environmental Matters.

(a)          The Business is in compliance with Environmental Laws and has
obtained and is in compliance with all Environmental Permits, except where
failure to comply with Environmental Laws, or to obtain or comply with
Environmental Permits, would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

(b)          There are no Actions relating to the Business or the Assets pending
or, to the Knowledge of Seller, threatened against Seller or any of its
Subsidiaries pursuant to Environmental Laws, except those claims that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

 

 

26

 

 

 


--------------------------------------------------------------------------------



 

 

(c)          To the Knowledge of Seller, no Hazardous Materials are present at,
on or under any real property associated with the Business that are reasonably
anticipated to result in liabilities or obligations for investigation or
remediation to Seller or any of its Subsidiaries pursuant to Environmental Laws,
except those liabilities or obligations that would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(d)          Notwithstanding anything in this Article III to the contrary, none
of the representations and warranties in this Article III other than this
Section 3.12 shall relate to environmental matters.

SECTION 3.13. Contracts.

(a)          Section 3.13(a) of the Seller Disclosure Schedule sets forth, as of
the date hereof, a complete list of every written legally binding contract,
agreement, lease, sublease, ground lease or commitment of the Business to which
Seller or any of its Subsidiaries is a party or by which any property of Seller
or any Subsidiary of Seller is bound (each, a “Contract”), other than purchase
orders and invoices and any third-party or intercompany agreements related to
Overhead and Shared Services, that (i) was not a Contract with an Employee and
in the most recently completed fiscal year of Seller resulted in, or is required
by its terms in the future to result in, the payment or receipt by the Business
of more than $100,000 per annum in the aggregate, (ii) was entered into by
Seller or a Subsidiary of Seller with an Employee (excluding non-disclosure
letters, offer letters and other similar documents that are typically executed
in connection with Seller’s normal hiring policies), (iii) is for capital
expenditures in excess of $50,000, (iv) contains a clause restricting an
acquiror of any of the Assets from engaging in any business anywhere in the
world, (v) involves a sharing of profits, Losses, costs or Liabilities by Seller
with any other Person (excluding normal compensation), (vi) provides for
payments to or by any Person based on sales, purchases or profits, other than
direct payment for goods, or (vii) is a guaranty and/or a similar undertaking
with respect to contractual performance extended by Seller (collectively, the
“Material Contracts”). Other than such failures, breaches and defaults that
would not reasonable be expected to have, individually or in the aggregate, a
Material Adverse Effect, (x) neither Seller nor any of its Subsidiaries has
received any written notice that it is in breach or default in any material
respect under any of the Material Contracts, (y) to the Knowledge of Seller, as
of the date hereof, neither Seller nor any of its Subsidiaries has waived any of
its material rights under any of the Material Contracts or modified any of the
material terms thereof and (z) to the Knowledge of Seller, no other party to any
Material Contract is in breach or default in any material respect thereunder.

(b)          Section 3.13(b) of the Seller Disclosure Schedule sets forth (i)
each customer from which the Business received revenues exceeding $100,000 in
the aggregate in the most recently completed fiscal year of Seller and (ii) each
vendor to which the Business paid more than $100,000 in the aggregate in the
most recently completed fiscal year of Seller.

SECTION 3.14. Brokers. Except for any fees and commissions that will be paid by
Seller, no broker, finder or investment banker is entitled to any brokerage,
finder’s or other similar fee or commission in connection with the Transactions
based upon arrangements made by or on behalf of Seller or any of its Affiliates.

 

 

 

27

 

 

 


--------------------------------------------------------------------------------



 

 

SECTION 3.15. Intellectual Property.

(a)          The Transferred Intellectual Property includes, as of the date
hereof, all Intellectual Property Rights owned by Seller and/or its Subsidiaries
that are used exclusively in the Business or that are required to conduct the
Business substantially in the manner and to the extent currently conducted
(other than any Intellectual Property Rights related to Overhead and Shared
Services).

(b)          Seller or one of its Subsidiaries owns and has good and exclusive
title to each item of Transferred Intellectual Property (except for any Trade
Secrets and unregistered Trademarks within Transferred Intellectual Property),
free and clear of any Liens, and following the transfer thereof to Purchaser in
accordance with the terms hereof will be fully transferable, alienable or
licensable by Purchaser without restriction and without payment of any kind to
any third party; provided, however, that the foregoing is not a representation
of non-infringement of Intellectual Property Rights, which is covered solely by
Section 3.15(c). As to Trade Secrets and unregistered Trademarks within
Transferred Intellectual Property, to the Knowledge of Seller, no item of or
information in such Trade Secrets or unregistered Trademarks has been created or
obtained in violation of any Intellectual Property Rights of any third party
(including any obligation of confidentiality to any third party); thus, there
are no restrictions on Seller’s ability to transfer all of Seller’s ownership of
such Trade Secrets and unregistered Trademarks to Purchaser. To the extent that
any Transferred Intellectual Property or Transferred Software has been developed
by any party other than Seller or one of its Subsidiaries, Seller has a written
agreement with such party with respect thereto and has thereby obtained
ownership of, and is, to the Knowledge of Seller, the exclusive owner of all
developed Intellectual Property by operation of Law or by valid assignment.
Seller has taken commercially reasonable efforts to maintain and protect the
Transferred Intellectual Property (including making filings and payments of
maintenance or similar fees for Registered Intellectual Property) and to obtain
ownership of Intellectual Property Rights developed for Seller by its employees
and contractors. Each item of Registered Intellectual Property is valid and
subsisting. To the Knowledge of Seller, there are no undisclosed oppositions,
cancellations, invalidity proceedings, interferences or re-examination
proceedings pending with respect to any Registered Intellectual Property before
any Governmental Authority.

(c)          To the Knowledge of Seller and except as would not reasonably be
expected to have a Material Adverse Effect, (i) the Business as currently
conducted does not infringe any Intellectual Property Rights of any third party,
(ii) no third party is infringing any Transferred Intellectual Property and
(iii) neither Seller nor any employee thereof has received notice from any third
party claiming that the Business infringes or misappropriates the Intellectual
Property Rights of any third party or constitutes unfair competition or trade
practices under the Laws of any jurisdiction.

(d)          Other than “shrink-wrap” and similar widely available commercial
end-user licenses or licenses with a license fee or periodic payments of less
than $25,000, the Contracts, licenses and agreements listed in Section 3.15(d)
of the Seller Disclosure Schedule include as of the date hereof all Contracts,
licenses and agreements to which any of Seller or one of its

 

 

 

28

 

 

 


--------------------------------------------------------------------------------



 

Subsidiaries is a party with respect to any Intellectual Property of any Person
except for non-disclosure agreements or agreements to otherwise protect
confidential information.

(e)          There are no Contracts, licenses or agreements between Seller or
one of its Subsidiaries and any other Person with respect to Transferred
Intellectual Property under which, to the Knowledge of Seller, there is any
disagreement regarding the scope of such Contract, license or agreement or
performance thereunder, including with respect to any payments to be made or
received by Seller or one of its Subsidiaries pursuant to such Contract, license
or agreement.

(f)           Seller has not granted any exclusive license of or authorized the
retention of any exclusive rights to use any Transferred Intellectual Property
to any other Person.

(g)          Seller has taken commercially reasonable steps to protect Seller’s
rights in confidential information and Trade Secrets and to protect the rights
in any confidential information provided by Person to Seller.

(h)          To Seller’s Knowledge, Section 1.01(e) of the Seller Disclosure
Schedule identifies each trademark, trade name and or service mark that has been
adopted and used by Seller or its Affiliates anywhere in the world in commercial
sales of products and services, at any time within the past 5 years, solely in
connection with the Business or any Asset.

(i)           Notwithstanding anything in this Article III to the contrary, no
Section in this Article III other than this Section 3.15 and Section 3.08(c)
contains or extends any representation or warranty with respect to Intellectual
Property Rights.

SECTION 3.16. Taxes.

(a)          With respect to the Assets, Seller has timely paid, or made
provision to pay, all Taxes required to be paid on or prior to the date hereof
the nonpayment of which would result in a Lien on any Asset. There are no such
Liens on any of the Assets that arose in connection with any failure to pay any
Tax. Seller has no Knowledge of any basis for assertion of any claims
attributable to Taxes which, if adversely determined, would result in any such
Liens.

(b)          All Tax Returns required to be filed on or before the Closing Date
by Seller with respect to the Assets with any domestic or foreign Governmental
Authority have been or will be filed in accordance with all applicable Laws, are
in all material respects true, complete and correct, and all Taxes, which were
shown to be due on such Tax Returns have been or will be paid (either directly
by Seller or indirectly through applicable Tax sharing agreements) on or prior
to their due dates, to Seller’s Knowledge, no Governmental Authority is likely
to assess any additional Taxes for any period for which Tax returns have been
filed. There is no dispute or claim concerning any Taxes of Seller either (i)
claimed or raised by any Governmental Authority in writing or (ii) to Seller’s
Knowledge. The representations and warranties set forth in this Section 3.16 (b)
are made only to the extent that Taxes (i) are or may become Liens on the Assets
in the hands of Purchaser or (ii) for which Purchaser is or may be liable in the
capacity of transferee of the Assets.

 

 

 

29

 

 

 


--------------------------------------------------------------------------------



 

 

(c)          Seller is not party to any Tax allocation or sharing agreement with
respect to the Assets.

(d)          All Taxes that Seller is or was required by Law to withhold, deduct
or collect, that may become Liens on the Assets in the hands of Purchaser or for
which Purchaser is or may be liable in the capacity of transferee of the Assets
have been duly withheld, deducted and collected and, to the extent required,
have been paid to the proper Governmental Authority or other Person.

SECTION 3.17. Joint Ventures. Section 3.17 of the Seller Disclosure Schedule
sets forth a true and complete list of all joint ventures primarily related to
the Business to which Seller or any of its Subsidiaries is a party.

SECTION 3.18. Intentionally Omitted.

SECTION 3.19. Compliance with Anti-Corruption Laws and US Trade Laws.

To the knowledge of Seller (as defined in subclause (k) below):

(a)          Neither Seller nor Guarantor nor any of their respective directors,
officers, employees or Agents has given, offered, promised or authorized any
Prohibited Payment with respect to the Business.

(b)          Neither Seller nor Guarantor nor any of their respective directors
officers, employees or Agents has given, offered, promised or authorized the
giving of money or anything of value, directly or indirectly, to any Person
while knowing or being aware of a high probability that all or a portion of such
money or thing of value would be used to make a Prohibited Payment, with respect
to the Business.

(c)          Seller and Guarantor have, with respect to the Business, complied
with the Anti-Corruption Laws and the US Trade Laws.

(d)          Seller and Guarantor have identified to Purchaser all of the Agents
retained for or related to the Business and furnished to Purchaser all Contracts
with such Agents.

(e)            No individual director, officer or employee of Seller or
Guarantor nor any of their spouses is a Government Official of any country in
which the Business is conducted.

(f)           Seller and Guarantor have, with respect to the Business, devised
and maintained a system of internal accounting controls and oversight sufficient
to ensure that:

(i)           transactions have been executed and access to assets given only in
accordance with management’s general or specific authorization;

(ii)          transactions have been recorded as necessary to permit preparation
of periodic financial statements and to maintain accountability for assets; and

 

 

 

30

 

 

 


--------------------------------------------------------------------------------



 

 

(iii)        the recorded accountability for assets has been compared with
existing assets at reasonable intervals and appropriate action has been taken
with respect to any differences.

(g)          During the past five years, all machinery, equipment, vehicles,
tools, apparatus, computers, software, office furniture, office supplies,
inventory, products, chemicals, supplies and other tangible property that has
been imported into or exported from any jurisdiction in which the Business has
been conducted have been imported or exported by Seller and Guarantor strictly
in accordance with applicable Laws and US Trade Laws (including the obtaining of
all required licenses or regulatory approvals in respect of all such imports and
exports), and, as relating to the Business, all Taxes which may result in Liens
on the Assets in the hands of Purchaser, or for which Purchaser is or may be
liable in the capacity of transferee of the Assets, have been paid in full by
Seller in connection with such imports or exports.

(h)          During the past five years and with respect to the Business,
neither Seller nor Guarantor has engaged in any commercial activities in or
related to the following countries: (i) Cuba; (ii) Iran; (iii) Myanmar (f/k/a
Burma); (iv) North Korea; (v) Sudan; (vi) Syria; (vii) Libya prior to April 29,
2004, or (viii) Iraq prior to May 22, 2003, to the extent any such commercial
activity was prohibited by the US Trade Laws at the time of the commercial
activity. Commercial activities include without limitation providing services to
entities located in these countries, selling or delivering products to these
countries, or entering into any Contract or other obligation to provide services
or products to these countries or to purchase goods or services from these
countries.

(i)           During the past five years and with respect to the Business,
neither Seller nor Guarantor has engaged in any commercial activity with persons
who were identified on the United States Treasury Department’s Specially
Designated Nationals (SDN) List at the time of such commercial activity.

(j)           During the past five years and with respect to the Business,
Seller has not violated the antiboycott prohibitions contained in the Export
Administrative Act or taken any action that can be penalized under Section 999
of the Code.

(k)          The representations and warranties in this Section 3.19 are, unless
a different time period is expressly set forth herein, limited to the time
period from January 1, 2002, to the present. As used in this Section 3.19,
“knowledge” means the actual knowledge of the individuals listed in Section 3.19
of the Seller Disclosure Schedule after reasonable inquiry of such individuals,
including but not limited to inquiry regarding the existence of commercial sales
Agent Contracts involving the Business, and a reasonable examination of any
records relating to payment by Seller of Agent expense reimbursements related to
the Business by applicable financial personnel thereof.

 

 

 

31

 

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF GUARANTOR

Guarantor represents and warrants to Purchaser as follows:

SECTION 4.01. Organization and Good Standing. Guarantor is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization and has all requisite power and authority to own, lease and operate
its properties and to carry on its business as it is now being conducted.
Guarantor is duly licensed or qualified to do business in each jurisdiction in
which the properties owned or leased by it or the operation of its business
makes such licensing or qualification necessary, except to the extent that the
failure to be so licensed or qualified would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect upon Guarantor’s
ability to carry out its obligations under, and to consummate the Transactions.

SECTION 4.02. Authority. Guarantor has full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. The execution,
delivery and performance by Guarantor of this Agreement has been duly authorized
by all requisite corporate action on the part of Guarantor. This Agreement has
been duly executed and delivered by Guarantor and (assuming due authorization,
execution and delivery by Seller) this Agreement constitutes, a legal, valid and
binding obligation of Guarantor, enforceable against Guarantor in accordance
with its terms, subject only to the effect, if any, of (a) applicable bankruptcy
and other similar Laws affecting the rights of creditors generally and (b) Laws
governing specific performance, injunctive relief and other equitable remedies.

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Seller and Guarantor as follows:

SECTION 5.01. Organization and Good Standing. Purchaser, and each of its
Subsidiaries that is or will be a party to any of the Ancillary Agreements, is
duly organized, validly existing and in good standing under the Laws of its
jurisdiction of organization and has all requisite power and authority to own,
lease and operate its properties and to carry on its business as it is now being
conducted. Purchaser and each such Subsidiary is duly licensed or qualified to
do business in each jurisdiction in which the properties owned or leased by it
or the operation of its business makes such licensing or qualification
necessary, except to the extent that the failure to be so licensed or qualified
would not reasonably be expected to have, individually or in the aggregate, a
material adverse effect upon Purchaser’s or such Subsidiary’s ability to carry
out its obligations under, and to consummate the Transactions.

SECTION 5.02. Authority. Purchaser, and each of its Subsidiaries that is or will
be a party thereto, has full power and authority to execute and deliver this
Agreement and the Ancillary Agreements to which it is or will be a signatory and
to perform its obligations

 

 

 

32

 

 

 


--------------------------------------------------------------------------------



 

hereunder and thereunder. The execution, delivery and performance by Purchaser
and each such Subsidiary of this Agreement and each Ancillary Agreement to which
it is or will be a signatory has been duly authorized by all requisite corporate
action on the part of Purchaser and each such Subsidiary. This Agreement has
been, and upon execution each Ancillary Agreement will be, duly executed and
delivered by Purchaser and each such Subsidiary that is or will be a party
thereto and (assuming due authorization, execution and delivery by Seller and,
if applicable in the case of the Ancillary Agreements, by each Subsidiary of
Seller that is or will be a party thereto) this Agreement constitutes, and each
Ancillary Agreement to which Purchaser or any such Subsidiary is or will be a
party constitutes or, when so executed and delivered, will constitute, a legal,
valid and binding obligation of Purchaser and each such Subsidiary, enforceable
against Purchaser and each such Subsidiary in accordance with its terms, subject
only to the effect, if any, of (a) applicable bankruptcy and other similar Laws
affecting the rights of creditors generally and (b) Laws governing specific
performance, injunctive relief and other equitable remedies.

SECTION 5.03. Absence of Litigation. There are no Actions pending or, to the
knowledge of Purchaser, threatened to which Purchaser or any of its Subsidiaries
or their properties or assets would be subject that, individually or in the
aggregate, would reasonably be expected to have a material adverse effect upon
Purchaser’s or its Subsidiaries’ ability to carry out their respective
obligations under, and to consummate, or to impede or delay in any material
respect the consummation of, the Transactions or that relate to this Agreement,
any Ancillary Agreement or the Transactions.

SECTION 5.04. Exclusivity of Representations and Warranties. Purchaser is
experienced and sophisticated with respect to transactions of the type
contemplated by this Agreement and the Ancillary Agreements. In consultation
with experienced counsel and advisors of its choice, Purchaser has conducted its
own independent review and analysis of the Assets, the Assumed Liabilities and
the Business and the rights and obligations it is acquiring and assuming under
this Agreement and the Ancillary Agreements. Purchaser acknowledges that (a) it
and its representatives have been permitted full and complete access to the
books and records, facilities, Equipment, Contracts and other properties and
Assets of the Business that it and its representatives have desired or requested
to see or review, and that it and its representatives have had an opportunity to
meet with the officers and employees of the Business to discuss the Business and
(b) except for the representations and warranties expressly set forth in Article
III or in any Ancillary Agreement (and, in the case of clause (iii) below, the
indemnification rights of the Purchaser Indemnified Persons in Article XI in
respect of such representations and warranties), (i) Purchaser has not relied on
any representation or warranty from Seller , Guarantor or any other Person in
determining to enter into this Agreement, (ii) neither Seller, nor Guarantor,
nor any other Person has made any representation or warranty, express or
implied, as to the Business (or the value or future thereof), the Assets, the
Assumed Liabilities or the accuracy or completeness of any information regarding
any of the foregoing that Seller or any other Person furnished or made available
to Purchaser and its representatives (including any projections, estimates,
budgets, offering memoranda, management presentations

or due diligence materials) and (iii) none of Seller, its Subsidiaries or any
other Person shall have or be subject to any liability to Purchaser or any other
Person resulting from the distribution to Purchaser, or Purchaser’s use, of any
such information. Without limiting the generality of the

 

 

 

33

 

 

 


--------------------------------------------------------------------------------



 

foregoing, except as expressly set forth in the representations and warranties
in Article III and in the Ancillary Agreements (if any), THERE ARE NO EXPRESS OR
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
NONINFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS, OR REGARDING THE
SCOPE, VALIDITY OR ENFORCEABILITY OF ANY TRANSFERRED OR LICENSED INTELLECTUAL
PROPERTY RIGHTS.

SECTION 5.05. Financial Ability. Purchaser has available free and unrestricted
cash or committed credit capacity that is sufficient to enable it to consummate
the Transactions.

SECTION 5.06. No Knowledge of Misrepresentation or Omission. As of the date of
this Agreement, Purchaser does not have any knowledge that the representations
and warranties of Seller made in this Agreement qualified as to materiality are
not true and correct or that those not so qualified are not true and correct in
any material respect. As of the date of this Agreement, Purchaser does not have
any knowledge of any material errors in, or material omissions from, the Seller
Disclosure Schedule.

SECTION 5.07. Brokers. Except for fees and commissions that will be paid by
Purchaser, no broker, finder or investment banker is entitled to any brokerage,
finder’s or similar fee or commission in connection with the Transactions based
upon arrangements made by or on behalf of Purchaser or any of its Affiliates.

ARTICLE VI

 

COVENANTS

SECTION 6.01. Conduct of Business Prior to the Closing.

(a)          Unless Purchaser otherwise agrees as set forth below and except (A)
as otherwise contemplated by the Transaction Documents, (B) as relates to
Excluded Assets or Retained Liabilities, (C) as set forth in the Seller
Disclosure Schedule or (D) as required by applicable Law, between the date
hereof and the Closing Date, Seller shall (and shall cause its Subsidiaries to)
(i) use all commercially reasonable efforts to preserve for the benefit of
Purchaser the goodwill of and relationships with customers, suppliers and other
Persons (other than Employees) having business relations with the Business, (ii)
use all commercially reasonable efforts to conduct the Business only in the
ordinary course, consistent with past practice in all material respects, (iii)
maintain insurance coverage with respect to the Assets to the extent currently
maintained, and (iv) maintain and preserve the Business and Assets consistent
with past practices.

(b)          Unless Purchaser otherwise agrees as set forth below and except (A)
as otherwise contemplated by the Transaction Documents, (B) as relates to
Excluded Assets or Retained Liabilities, (C) as set forth in the Seller
Disclosure Schedule or (D) as required by applicable Law, between the date
hereof and the Closing Date, Seller shall not (and shall cause its Subsidiaries
not to):

 

 

 

34

 

 

 


--------------------------------------------------------------------------------



 

 

(i)           distribute, sell, assign, transfer, lease or otherwise dispose of
any interest in, or incur a Lien (other than a Permitted Lien) upon, any of the
Assets, other than sales or licenses of goods, services or Intellectual Property
Rights in the ordinary course of business;

(ii)          increase the rate of cash compensation or other fringe, incentive,
equity incentive, pension, welfare or other employee benefits payable to the
Employees, other than increases in the ordinary course of business consistent
with past practice or required by applicable Law;

(iii)        increase, reduce or otherwise modify (or convey to any Employee
that the Seller (or any of its Subsidiaries) intends to increase, reduce or
otherwise modify) any Employee’s cash compensation or other fringe, incentive,
equity incentive, pension, welfare or other employee benefits payable to the
Employees during the fifteen days immediately prior to the anticipated Closing
Date;

(iv)         enter into, amend or (except through completion or performance or
by reason of non-performance of the other Contract or lease party) terminate any
Contract that will be an Assumed Contract other than in the ordinary course of
business;

(v)          enter into any Contract, agreement, commitment or transaction
involving a total remaining commitment by Seller of $250,000 or more;

(vi)         waive any material right, claim or chose in action constituting a
material portion of the Assets;

(vii)       enter into any Contract or binding oral agreement with, a commercial
sales Agent with respect to the Business;  

(viii)      intentionally or knowingly interfere with or jeopardize the
prospective employment relationship between Purchaser and each Offeree; or

(ix)        authorize, or commit or agree to take, any of the foregoing actions.

SECTION 6.02. Access to Information; Advice of Changes.

(a)          Prior to the Closing, Seller shall, and shall cause its
Subsidiaries to, (i) give Purchaser and its authorized representatives, upon
reasonable advance notice and during regular business hours, reasonable access
to all books, records, personnel, officers and other facilities and properties
of the Business, (ii) permit Purchaser to make such copies and inspections
thereof, upon reasonable advance notice and during regular business hours, as
Purchaser may reasonably request and (iii) cause the officers of Seller and its
Subsidiaries to furnish Purchaser with such unaudited financial and operating
data and other information with respect to the Business as is regularly prepared
in the ordinary course that Purchaser may from time to time reasonably request;
provided, however, that (1) any such access shall be conducted at Purchaser’s
expense, in accordance with Law (including any applicable antitrust, competition
or data privacy Law), at a reasonable time, under the supervision of Seller’s
personnel and in such a manner as to

 

 

 

35

 

 

 


--------------------------------------------------------------------------------



 

maintain confidentiality and not to interfere with the normal operations of the
businesses of Seller and its Subsidiaries and (2) Seller will not be required to
provide to Purchaser access to or copies of any personnel file of any Employee
unless such Employee has provided Seller with prior written authorization to
provide access to or copies of such personnel file to Purchaser.

(b)          Notwithstanding anything contained in this or any other agreement
between Purchaser and Seller executed on or prior to the date hereof, Seller
shall not have any obligation to make available to Purchaser or its
representatives, or provide Purchaser or its representatives with, (i) any Tax
Return filed by Seller or any of its Affiliates or predecessors, or any related
material or (ii) any information if making such information available would (A)
jeopardize any attorney-client or other legal privilege or (B) contravene any
applicable Law, fiduciary duty or agreement (including any confidentiality
agreement to which Seller or any its Affiliates is a party), it being understood
that Seller shall cooperate in any reasonable efforts and requests for waivers
that would enable otherwise required disclosure to Purchaser to occur without so
jeopardizing privilege or contravening such Law, duty or agreement.

(c)          Each of Seller and Purchaser shall promptly notify the other of the
occurrence, to such party’s knowledge, of any event or condition, or the
existence, to such party’s knowledge, of any fact, that would reasonably be
expected to result in any of the conditions set forth in Article IX not being
fulfilled.

SECTION 6.03. Confidentiality; Publicity.

(a)          The terms of the Confidentiality Agreement, dated as of October 29,
2007, between Guarantor and Purchaser (the “Confidentiality Agreement”) are
hereby incorporated herein by reference (as between Seller and Purchaser, as
though all references therein to Guarantor were references to Seller) and shall
continue in full force and effect and survive the Closing, except that the
non-disclosure and non-use obligations of Purchaser under the Confidentiality
Agreement in respect of information about the Business shall terminate at the
Closing and sections 10 (No obligation to negotiate or enter a transaction) and
11 (No representations or warranties) thereof shall not apply to this Agreement.
If this Agreement is, for any reason, terminated prior to the Closing, the
Confidentiality Agreement shall nonetheless continue in full force and effect in
all respects.

(b)          Each of Purchaser and Seller shall not, and shall cause each of its
Affiliates not to, issue or cause the publication of any press release or
disclosure with respect to this Agreement or the Transactions without prior
consultation with the other party, except to the extent an applicable
requirement of Law renders it impracticable to consult with the other party in
advance.

SECTION 6.04. Efforts and Actions to Cause the Closing to Occur.

(a)          Prior to the Closing, upon the terms and subject to the conditions
of this Agreement, Purchaser and Seller shall use their respective commercially
reasonable efforts to take, or cause to be taken, all actions, and to do or
cause to be done and cooperate with each other in order to do, all things,
necessary, proper or advisable to consummate the Closing as

 

 

 

36

 

 

 


--------------------------------------------------------------------------------



 

promptly as practicable, including (i) the preparation and filing of all forms,
registrations and notices required to be filed to consummate the Closing and the
taking of such actions as are necessary to obtain any requisite Consent,
provided that neither Purchaser nor Seller shall be obligated to make any
payment or deliver anything of value to any third party (other than filing and
application fees to Governmental Authorities and any fees contractually payable
for Consents to assignment of the real property leases included in the Assumed
Contracts, all of which shall be paid or reimbursed by Purchaser) in order to
obtain any Consent, (ii) defending all lawsuits and other proceedings by or
before any Governmental Authority challenging this Agreement or the consummation
of the Closing and (iii) causing to be lifted or rescinded any injunction,
decree, ruling, order or other action of any Governmental Authority adversely
affecting the ability of the parties to consummate the Closing. In furtherance
of and not in limitation of the foregoing, each of Purchaser and Seller agrees
to make or cause to be made an appropriate filing of any Notification and Report
Form required pursuant to the HSR Act and any filings or applications required
under the Laws of any non U.S. jurisdiction, including the European Union or any
nation thereof, as soon as practicable after the date hereof. In addition, no
party hereto shall take any action after the date hereof that could reasonably
be expected to delay the obtaining of, or result in not obtaining, any Consent
from any Governmental Authority or other Person required to be obtained prior to
the Closing. Notwithstanding anything herein to the contrary, neither Purchaser
nor Seller shall be required to dispose of or make any changes to its business,
expend any material funds (other than payments of fees expressly mentioned
above) or incur any other material burden in order to comply with this Section
6.04(a).

(b)          If any party hereto or any Affiliate thereof receives a request for
information or documentary material from any Governmental Authority with respect
to this Agreement or any of the Transactions, then such party shall endeavor in
good faith to make, or cause to be made, as soon as reasonably practicable and
after consultation with the other party, an appropriate response in compliance
with such request.

(c)          Seller and Purchaser shall keep each other apprised of the status
of matters relating to the completion of the Transactions and work cooperatively
in connection with obtaining the requisite Consents of each applicable
Governmental Authority, including:

(i)           cooperating with each other in connection with filings under the
HSR Act, other antitrust or trade regulation Laws of any jurisdiction, and any
Laws regulating foreign investment of any jurisdiction in connection with the
Transactions;

(ii)          furnishing to the other party (in the case of competitively
sensitive information, on an outside counsel only basis) all information within
its possession that is required for any application or other filing to be made
by the other party pursuant to the HSR Act, other competition Laws of any
jurisdiction, or any Laws regulating foreign investment of any jurisdiction in
connection with the Transactions;

(iii)         promptly notifying each other of any communications from or with
any Governmental Authority with respect to the Transactions;

 

 

 

37

 

 

 


--------------------------------------------------------------------------------



 

 

(iv)         not agreeing to participate in any meeting or discussion with any
Governmental Authority in connection with proceedings under or relating to the
HSR Act, other competition Laws of any jurisdiction, or Laws regulating foreign
investment of any jurisdiction in connection with the Transactions, unless it
consults with the other party in advance, and, to the extent permitted by such
Governmental Authority, gives the other party the opportunity to attend and
participate thereat; and

(v)          consulting and cooperating with one another in connection with all
analyses, appearances, presentations, memoranda, briefs, arguments, opinions and
proposals made or submitted by or on behalf of any party hereto in connection
with proceedings under or relating to the HSR Act, competition Laws of any
jurisdiction, or Laws regulating foreign investment of any jurisdiction, in
connection with the Transactions.

SECTION 6.05. Bulk Sales. Purchaser hereby waives compliance by Seller and its
Subsidiaries with any applicable bulk sale or bulk transfer Laws of any
jurisdiction in connection with the sale of the Business and the Assets to
Purchaser.

SECTION 6.06. Insurance. Effective midnight on the Closing Date, the Business
shall cease to be insured by the insurance policies of Seller and Guarantor and
their Subsidiaries.

SECTION 6.07. Certain Services and Benefits Provided by Affiliates. Except as
otherwise expressly provided in the Transition Services Agreement, all Overhead
and Shared Services provided to the Business shall cease as of the Closing Date.

SECTION 6.08. Further Action. From and after the Closing Date, Seller and
Purchaser shall execute and deliver such documents and other papers and take
such further actions as may reasonably be required to carry out the provisions
of this Agreement and the Ancillary Agreements and give effect to the
Transactions, including the execution and delivery of such assignments, deeds
and other documents as may be necessary to transfer any Assets as provided in
this Agreement. Without limiting the foregoing, from and after the Closing (a)
Seller shall (and shall cause its Subsidiaries to) do all things necessary,
proper or advisable under applicable Law as reasonably requested by Purchaser to
put Purchaser in effective possession, ownership and control of the Assets, and
Purchaser shall cooperate with Seller for such purpose, and (b) Purchaser shall
(and shall cause its Subsidiaries to) do all things necessary, proper or
advisable under applicable Law as reasonably requested by Seller (i) to transfer
to Seller (or such other Person as Seller shall indicate) any Excluded Assets
that Purchaser may possess and (ii) to assure that Purchaser, rather than Seller
or any of its Subsidiaries, is the obligor in respect of all Assumed
Liabilities, including by novating any Assumed Contract that is a Nonassignable
Asset to Purchaser, and Seller shall cooperate with Purchaser for such purposes,
provided that neither Purchaser nor Seller shall be obligated to make any
payment or deliver anything of value to any third party (other than filing and
application fees to Governmental Authorities, all of which shall be paid or
reimbursed by Purchaser) in order to obtain any Consent to the transfer of
Assets or the assumption of Assumed Liabilities. Purchaser shall, upon the
request of Guarantor, and at no cost to Guarantor (other than reimbursement of
out of pocket expenses), make the Transferred Employees available at reasonable
times and cooperate in all reasonable respects with Guarantor

 

 

 

38

 

 

 


--------------------------------------------------------------------------------



 

and its Subsidiaries in the preparation for, and defense of, any lawsuit,
arbitration or other Action (whether disclosed or not disclosed in the Seller
Disclosure Schedule) filed or claimed against Guarantor or any of its Affiliates
or any of the respective agents, directors, officers and employees of Guarantor
and its Affiliates, whether currently pending or asserted in the future,
concerning the operation or conduct of the Business prior to the Closing Date.
In the event that a Transferred Employee violates the terms of a confidentiality
or non-disclosure agreement between such Transferred Employee and Seller
relating to such Transferred Employee’s employment with Seller, Seller shall,
upon the request of Purchaser and at Purchaser’s sole cost and expense, use
commercially reasonable efforts to enforce such agreement in respect of the
period prior to Closing for the benefit of Purchaser.

SECTION 6.09. Ancillary Agreements. On the Closing Date, each of Purchaser and
Seller shall (and, if applicable, each shall cause its Subsidiaries to) execute
and deliver each of the Ancillary Agreements to which it is a party if such
Ancillary Agreement has not been executed on the date hereof.

SECTION 6.10. Maintenance of Books and Records. After the Closing, each of the
parties hereto shall preserve, until at least the fifth anniversary of the
Closing Date, all pre-Closing Date records to the extent relating to the
Business possessed or to be possessed by such party. After the Closing Date and
up until at least the fifth anniversary of the Closing Date, upon any reasonable
request from a party hereto or its representatives, the party holding such
records shall (a) provide to the requesting party or its representatives
reasonable access to such records during normal business hours and (b) permit
the requesting party or its representatives to make copies of such records, in
each case at no cost to the requesting party or its representatives (other than
for reasonable out-of-pocket expenses); provided, however, that nothing herein
shall require either party to disclose any information to the other if such
disclosure would jeopardize any attorney-client or other legal privilege or
contravene any applicable Law, fiduciary duty or agreement (it being understood
that each party shall cooperate in any reasonable efforts and requests for
waivers that would enable otherwise required disclosure to the other party to
occur without so jeopardizing privilege or contravening such Law, duty or
agreement) or require either party to disclose its Tax records. Such records may
be sought under this Section 6.10 for any reasonable purpose, including to the
extent reasonably required in connection with accounting, litigation, federal
securities disclosure or other similar needs of the party seeking such records
(other than claims between Seller and Purchaser or any of their respective
Subsidiaries under this Agreement or any Ancillary Agreement). Notwithstanding
the foregoing, (i) any and all such records may be destroyed by a party if such
destroying party sends to the other party hereto written notice of its intent to
destroy such records, specifying in reasonable detail the contents of the
records to be destroyed; such records may then be destroyed after the 60th day
following such notice unless the other party hereto notifies the destroying
party that such other party desires to obtain possession of such records, in
which event the destroying party shall transfer the records to such requesting
party and such requesting party shall pay all reasonable expenses of the
destroying party in connection therewith and (ii) no party shall be required to
provide the other party access to, or copies of, any Tax records.

SECTION 6.11. Deletion of Non-Transferred Software. Purchaser agrees that,
following the Closing Date, Purchaser shall not use and shall cause each of its
Affiliates not to use any

 

 

 

39

 

 

 


--------------------------------------------------------------------------------



 

software or computer databases loaded on the Equipment included in the Assets as
of the Closing Date, unless licenses to such software or computer databases are
included in the Assets or Purchaser otherwise has the right to use them.
Purchaser shall, as soon as is reasonably practicable, and in any event no later
than 45 days following the Closing, delete all such software and computer
databases from any of the Equipment on which it is installed.

SECTION 6.12. Pinnacle Name and Other Trademarks. As soon as is reasonably
practicable in each jurisdiction, but in any event no later than six months
after the Closing Date, Seller shall:

(a)          change its and, to the extent applicable, its Subsidiaries’
corporate name to a name not including or, reasonably likely to be deemed
confusingly similar to “Pinnacle”;

(b)          remove the “Pinnacle” name and logo from signage, stationery,
business cards, advertising, marketing and promotional materials, and other
internal documents; and

(c)          cease all use of the Trademarks as defined in Section 1.01(e) of
the Seller Disclosure Schedule.

SECTION 6.13. Recordation of Transfer of Intellectual Property. Purchaser shall
be responsible, at its sole cost and expense, for all applicable recordations of
the assignment of the Transferred Intellectual Property. Seller shall deliver to
Purchaser at the Closing the executed assignments of all items of Registered
Intellectual Property, in the form of Exhibit F, as well as any other
instruments of sale, conveyance, or assignment of Registered Intellectual
Property as Purchaser and/or its counsel may request after Closing. Seller shall
further provide a schedule identifying for each item of Transferred Intellectual
Property, any action dates relating to filings or registrations occurring within
60 days of Closing. Seller agrees to cooperate with Purchaser, at Purchaser’s
reasonable request and expense, in any efforts by Purchaser to assert or defend
the Transferred Intellectual Property or any rights thereunder.

SECTION 6.14. Seller Guarantees and Other Credit Support of the Business.
Following the Closing, Purchaser will use its commercially reasonable efforts to
procure the release by the applicable counterparty, as soon as reasonably
practicable but in no event later than sixty (60) days after the Closing Date,
of any continuing obligation of Seller or any of its Affiliates with respect to
any Assumed Contract or Shared Contract (including any guarantee or credit
support provided by, or any letter of credit posted by, Seller or any such
Affiliate) (with respect to the Shared Contracts, only to the extent such
guarantees or other credit support are related to the Business) and will
indemnify and hold harmless Seller and its Subsidiaries from and against any
Loss resulting from or relating to any such obligation continuing beyond the
Closing Date. Without limiting the generality of the foregoing, following the
Closing, Purchaser will (a) use its commercially reasonable efforts to procure
the release by the applicable counterparty of any continuing obligation of
Seller or any such Affiliate with respect to the guarantees or other credit
support set forth in Section 6.14 of the Seller Disclosure Schedule and (b)
indemnify and hold harmless Seller and each such Affiliate from and against any
Loss resulting from or relating to any continuing obligation of Seller or any
such Affiliate with respect to any such guarantee or other credit support.

 

 

 

40

 

 

 


--------------------------------------------------------------------------------



 

 

SECTION 6.15. Non-Competition.

(a)          In partial consideration of the payment of the Purchase Price,
Seller, Guarantor and Purchaser agree that for a period of three (3) years after
the Closing Date, Seller and Guarantor shall not, and shall cause their
Affiliates not to, engage in the Business or, without the prior written consent
of Purchaser, directly or indirectly, control, as a partner, stockholder, or
otherwise, or hold more than a 10% equity interest in, any Person that engages
in the Business, in each case anywhere in the world; provided however that
nothing in this Section 6.15 shall restrict Seller, Guarantor or their
Affiliates from acquiring the assets of a business that is engaged in the
Business; provided however that the activities constituting the Business are
terminated or disposed of within one (1) year after completion of such
acquisition.

(b)          For a period of three years after the Closing Date, Seller,
Guarantor and their Affiliates shall not, directly or indirectly, hire, retain
or attempt to hire or retain any Transferred Employee unless such Transferred
Employee’s employment with Purchaser has been terminated at least twelve (12)
months prior to such hiring, attempt to hire or retention, provided that a
senior executive of Purchaser and an officer of Guarantor may mutually agree to
any exception to this Section 6.15(b) provided that such agreement shall be in
writing and signed by each such executive and officer.

(c)          For a period of three years after the Closing Date, Purchaser and
its Affiliates shall not, directly or indirectly, except pursuant to and as
expressly specified in this Agreement hire, retain or attempt to hire or retain
(i) any Person that was an employee of Seller or its Subsidiaries as of the date
hereof or as of the Closing Date, who was not a Transferred Employee or (ii) any
of the individuals listed in Section 6.15(c) of the Seller Disclosure Schedule,
unless such employee’s employment with Seller or its Subsidiaries has been
terminated at least twelve (12) months prior to such hiring, attempt to hire or
retention, provided that a senior executive of Purchaser and an officer of
Guarantor may mutually agree to any exception to this Section 6.15(c) provided
that such agreement shall be in writing and signed by each such executive and
officer.

(d)          If a final judgment of a court or tribunal of competent
jurisdiction determines that any term or provision contained in Section 6.15(a)
through (c) is invalid or unenforceable, then the parties agree that the court
or tribunal will have the power to reduce the scope, duration or geographic area
of the term or provision, to delete specific words or phrases or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision. This Section 6.15 will be
enforceable as so modified after the expiration of the time within which the
judgment may be appealed. This Section 6.15 is reasonable and necessary to
protect and preserve the parties’ legitimate business interests and the value of
the Assets and to prevent any unfair advantage conferred on the other Party.

(e)          Each of Seller and Guarantor acknowledges that its covenant set
forth in this Section 6.15 is an essential element of this Agreement and that,
but for the agreement of Seller and Guarantor respectively to comply with this
covenant, Purchaser would not have entered into this Agreement. Each of Seller
and Guarantor acknowledges that this Section 6.15 constitutes an

 

 

 

41

 

 

 


--------------------------------------------------------------------------------



 

independent covenant and shall not be affected by performance or nonperformance
of any other provision of this Agreement by Purchaser. Seller and Guarantor have
independently consulted with their counsel and after such consultation agree
that the covenant set forth in this Section 6.15, including but not limited to
the geographic and business scope and the duration of the covenants and
restrictions, is reasonable and proper.

SECTION 6.16. Notification. Between the date of this Agreement and the Closing,
Seller shall promptly notify Purchaser in writing if Seller obtains Knowledge of
(a) any fact or condition that causes or constitutes a breach of any of Seller’s
or Guarantor’s representations and warranties made as of the date of this
Agreement or (b) the occurrence after the date of this Agreement of any fact or
condition that would or be reasonably likely to cause a condition set forth in
Article XI not to be satisfied as of the Closing.

SECTION 6.17. Cooperation After Closing.

(a)          The parties acknowledge that, at the time of Closing, Seller and
its Subsidiaries will be providing services to certain of its customers, some
pursuant to existing work orders and other forms of requests for services under
certain of the master services agreements and customer agreements, that are
listed on Exhibit H, with such additions or deletions as may be notified by
Seller to Purchaser on or prior to Closing undertaken in accordance with Section
6.01, and that in each case have not been transferred pursuant to this Agreement
(collectively, “Open Orders”). Nevertheless, the parties desire to transfer to
Purchaser at the Closing the benefit and burdens of the Open Orders as though
the Open Orders were Assumed Contracts. Purchaser acknowledges and agrees that
from and after the Closing Seller will continue to operate a portion of the
Assets for the sole benefit of Purchaser as an accommodation to Purchaser until
the services under the Open Orders are completed and that from and after the
Closing Purchaser bears the risk of ownership of the Assets and the results of
operations of the Assets.

(b)          From and after the Closing and so long as any services under an
Open Order are not completed, Seller shall, at Purchaser’s request, perform, or
cause its Affiliates or Subsidiaries to perform, at Purchaser’s sole expense and
risk, all of its obligations (or those of its Affiliates or Subsidiaries) under
each Open Order in accordance with the same terms and conditions as effective
immediately prior to Closing.

(c)          From and after the Closing, Purchaser shall make available to
Seller the Assets necessary to perform any of the services under the Open Orders
that have not been completed. On or prior to Closing, Purchaser shall provide
Seller with certificates of insurance for commercial general liability, workers’
compensation and automotive liability.

(d)          Purchaser and its Subsidiaries shall make such employees available
to Seller and Seller’s Affiliates and Subsidiaries, and Seller and Seller’s
Affiliates and Subsidiaries shall accept the services of such employees, to the
extent necessary and for the sole purpose of enabling Seller to fulfill its
obligations as required under Sections 6.17(b) and 6.17(c). All employees
utilized by Seller and its Affiliates and Subsidiaries to operate the Assets as
required under Sections 6.17(b) and 6.17(c) shall wear Seller’s uniforms and
otherwise appear as part of

 

 

 

42

 

 

 


--------------------------------------------------------------------------------



 

Seller’s continuous work force. Seller shall not be required to use the services
of its own employees for the purpose of fulfilling its obligations under
Sections 6.17 (a) to (d).

(e)          Payments.

 

(i)           As Purchaser shall have paid the full amount of the Purchase Price
at Closing for the Assets, all revenue and cost arising from Seller’s operation
of the Assets after the Closing Date and Seller’s performance of the services
under any Open Order that has not been completed after the Closing Date shall be
for the sole account of Purchaser, and all proceeds collected by Seller or any
Affiliate, Subsidiary, employee, agent or representative thereof after the
Closing Date shall be held in trust for Purchaser and its Subsidiaries (and
therefore shall not be considered property of Seller or its Affiliates or
Subsidiaries for any reason) and shall be remitted to Purchaser in accordance
with the remaining terms of this Section 6.17(e) and all expenses paid or costs
incurred by Seller or any Affiliates, Subsidiary, employee, agent or
representative thereof after the Closing Date shall be reimbursed by Purchaser
in accordance with the remaining terms of this Section 6.17(e).

(ii)          Within five (5) days after the end of each calendar month in which
Seller collects, pays or incurs any amounts with respect to services under any
Open Orders that have not been completed, Seller shall deliver to Purchaser a
statement certifying , in a reasonable level of detail, the amount of
collections received by Seller or its Affiliates or Subsidiaries during such
calendar month.

(iii)         Within ten (10) days after the date of delivery of the statement
referred to in Section 6.17(e)(ii):

(A)         Seller shall remit payment to Purchaser in an amount (if such amount
is positive) equal to all amounts that have been collected with respect to such
Open Orders less any amounts that have been paid or incurred with respect to
such Open Orders; and

(B)         Purchaser shall remit payment to Seller in an amount (if such amount
is positive) equal to all amounts that have been paid or incurred with respect
to such Open Orders less any amounts that have been collected with respect to
such Open Orders.

(iv)         At such times as Purchaser reasonably requests, Seller will give
Purchaser and its representatives access to such books and records of Seller and
its Affiliates and Subsidiaries as Purchaser reasonably requests in order to
verify the accuracy of the revenue items described in this Section 6.17. Seller
will cooperate in all commercially reasonable respects, at Purchaser’s expense,
with Purchaser’s efforts to verify such revenues items.

(f)           Seller’s obligations with respect to operating a portion of the
Assets after Closing are limited to the foregoing provisions of this Section
6.17 and Seller’s obligations under the

 

 

 

43

 

 

 


--------------------------------------------------------------------------------



 

Transition Services Agreement. Other than performing such obligations, Seller
shall not have any obligation to compensate Purchaser or Purchaser’s
Subsidiaries for the value, if any, of the benefit Purchaser fails to receive,
and Seller and its Affiliates and Subsidiaries shall have no responsibility, and
Purchaser and its Subsidiaries shall assume all risks, for the short-term and
the long-term performance of the services under the Open Orders that have not
been completed.

SECTION 6.18. Agents. Prior to the Closing Date, the Seller and the Guarantor
shall: (i) not expressly or knowingly grant to any Agent the power to
contractually bind the Seller to make any commercial sale and (ii)  notify each
Agent as set forth on Section 6.18 of the Seller Disclosure Schedule that all of
such Agent’s rights or obligations related to the Business shall be extinguished
as soon as permitted pursuant to its contractual arrangements with Seller and
that such Agent shall cease assisting the Seller in obtaining or retaining
Business, or promoting the distribution, marketing or sales of products or
services of the Business, except as disclosed in Section 3.19 of the Seller
Disclosure Schedule.

ARTICLE VII

 

EMPLOYEE MATTERS

SECTION 7.01. Offers and Terms of Employment.

(a)          Seller shall terminate, effective as of the Closing Date, the
employment of all Employees. No later than ten days prior to, and effective as
of, the Closing Date, Purchaser shall, or shall cause one of its applicable
Subsidiaries to, offer employment to each Employee (each such Employee, an
“Offeree”). Each Offeree who accepts Purchaser’s or one of its Subsidiaries’
offer of employment and who becomes an employee of Purchaser or one of its
Subsidiaries on the Closing Date, together with each Employee whose employment
continues or is transferred to Purchaser or a Subsidiary of Purchaser
automatically by operation of Law upon the Closing, shall be referred to herein
as a “Transferred Employee.” Purchaser shall, upon the request of Seller,
promptly advise Seller in writing of the terms of employment that were offered
to any Offeree who does not become a Transferred Employee.

(b)          Purchaser shall cause each offer of employment pursuant to Section
7.01(a) (or, where applicable, the terms and conditions of continued employment
as a result of operation of Law) to provide for (i) an annual salary or hourly
wage rate (as applicable) and annual and long-term bonus and incentive
compensation opportunities substantially comparable in the aggregate to those of
the relevant Offeree immediately prior to the Closing Date and (ii) employee
benefits and other terms and conditions of employment that are consistent with
those provided by Purchaser or its applicable Subsidiaries to similarly situated
employees of Purchaser or the applicable Subsidiary.

(c)          With respect to any Transferred Employee who, during the one year
period immediately following the Closing Date, (i) is terminated by Purchaser or
any of its Subsidiaries other than for cause or (ii) elects to terminate his
employment with Purchaser and its Subsidiaries within seven days after Purchaser
or any of its Subsidiaries notifies such Transferred Employee of Purchaser’s or
such Subsidiary’s intent to (A) materially reduce such Transferred Employee’s

 

 

 

44

 

 

 


--------------------------------------------------------------------------------



 

base pay rate and/or bonus opportunities below those initially provided to such
Transferred Employee by Purchaser or one of its Subsidiaries pursuant to Section
7.01 or (B) assign such Transferred Employee to a principal place of employment
that is more than 50 miles from his principal place of employment as of the
Closing, Purchaser shall provide, or shall cause its applicable Subsidiary to
provide to such Transferred Employee upon his termination date (1) severance
benefits in a lump sum cash amount equal to no less than the greatest of (x) six
weeks’ base pay of such Transferred Employee, (y) one week’s base pay of such
Transferred Employee for each year of employment with Seller and its
Subsidiaries as of the Closing Date and Purchaser and its Subsidiaries from and
after the Closing Date but in no event to exceed thirteen weeks of severance pay
or (z) the severance benefits such Transferred Employee would be entitled to
receive under Purchaser’s or such Subsidiary’s severance policies in effect at
the time of the Transferred Employee’s termination of employment with Purchaser
or such Subsidiary based upon combined years of employment with Seller,
Purchaser and/or any of their Subsidiaries and (2) reimbursement of any premium
payment made by such Transferred Employee for continued coverage under any
Purchaser Benefit Plan providing for medical benefits for a period of time no
less than the greater of (x) six weeks or (y) two weeks for each year of
employment with Seller, Purchaser and/or any of their Subsidiaries. Any such
notice to a Transferred Employee as contemplated by clause (ii) above shall
include notice to such Transferred Employee of Purchaser’s obligation under this
Section 7.01(c). To the extent that any payment pursuant to this Section 7.01(c)
is subject to section 409A of the Code, and if such payment is to be made to any
Person who is a specified employee (within the meaning of section 409A(a)(2)(B)
of the Code) on his separation from service, such payment shall be paid in a
lump sum on the seventh month following the Person’s separation from service
(determined in accordance with the provisions of section 409A of the Code and
the guidance issued thereunder).

SECTION 7.02. Assumption of Liabilities. Except as specifically provided in this
Article VII, Seller and its Affiliates shall be responsible for all, and
Purchaser shall not assume any, Liabilities to or with respect to all employees
and former employees of Seller and all Liabilities under and with respect to the
Seller Benefit Plans. Purchaser and its Affiliates shall be solely responsible
for all employment and employee benefits-related Liabilities that relate to
periods after the Closing Date and that relate to any Transferred Employee (or
any dependent or beneficiary of such Transferred Employee) and neither Seller
nor any of its Subsidiaries shall have any Liability with respect to any such
Transferred Employee (or any dependent or beneficiary of such Transferred
Employee) that relates to such Transferred Employee’s employment with Purchaser
or any of its Subsidiaries. Without limiting the generality of the foregoing and
for the avoidance of doubt, Seller and its Affiliates shall retain all
Liabilities under the continuation coverage requirements of section 4980B of the
Code or sections 601 et. Seq. of ERISA (“COBRA”) relating to M&A qualified
beneficiaries (within the meaning of COBRA) and their respective dependents
relating to qualifying events occurring on or prior to the Closing, including a
qualifying event that occurs as a result of the consummation of the Transaction,
including as a result of any termination of employment of any Employee in
connection with the Transaction.

 

 

 

45

 

 

 


--------------------------------------------------------------------------------



 

 

SECTION 7.03. Participation in Purchaser Benefit Plans.

(a)          Effective as of the Closing Date, except as otherwise provided in
this Article VII, each Transferred Employee shall cease to participate in any
Seller Benefit Plan (other than as a former employee of Seller and its
Subsidiaries to the extent, if any, permitted by the terms of such Seller
Benefit Plan). Effective as of the Closing Date, Purchaser shall cause
Transferred Employees (and their eligible dependents) to be eligible to
participate in the Purchaser Benefit Plans in which similarly situated employees
of Purchaser and its Subsidiaries are eligible to participate in accordance with
this Article VII and Purchaser’s and its Subsidiaries’ offers of employment.

(b)          From and after the Closing Date, Purchaser shall, and shall cause
its applicable Subsidiaries to, recognize the service of the Transferred
Employees prior to the Closing Date with Seller or any of its Affiliates and any
of their respective predecessors as service with Purchaser or the applicable
Subsidiary for all purposes under all of the Purchaser Benefit Plans, including
eligibility to participate, vesting and level of benefits (but not benefit
accrual), except to the extent the recognition of such service would result in
the duplication of benefits for the same period of service. With respect to any
Purchaser Benefit Plan that is a medical, dental, other health, life insurance
or disability plan, Purchaser shall, and shall cause its Subsidiaries to, (i)
waive or cause to be waived any pre-existing condition exclusions and
requirements that would result in a lack of coverage of any pre-existing
condition of a Transferred Employee (or any dependent thereof) that would have
been covered under the Seller Benefit Plan in which such Transferred Employee
(or eligible and enrolled dependent thereof) was a participant immediately prior
to the Closing Date, and credit or cause to be credited any time accrued against
applicable waiting periods relating to such pre-existing condition, (ii) ensure
that any medical, dental or other health expenses incurred by a Transferred
Employee (or family member thereof) in the calendar year that includes the
Closing Date is recognized for purposes of calculating any deductible,
co-payment, out-of-pocket maximum, benefit limitations or similar provisions for
such calendar year under the Purchaser Benefit Plans and (iii) waive any health
eligibility, actively-at-work or medical examination requirements under the
Purchaser Benefit Plans, subject, in each case, to any applicable consent by a
third party provider of coverage, such as an insurance company.

(c)          Without limiting the generality of the foregoing provisions of this
Article VII, Transferred Employees who were participating in Seller’s flexible
spending account plan (the “Seller’s Flex Plan”) immediately prior to the
Closing Date (“Transferred Flex Plan Participants”) shall become participants in
Purchaser’s flexible spending account plan (the “Purchaser’s Flex Plan”) as of
the Closing Date. For the plan year of the Purchaser’s Flex Plan in which the
Closing Date occurs, (i) each Transferred Flex Plan Participant shall have the
same level of coverage provided to such Transferred Flex Plan Participant under
the Seller’s Flex Plan prior to the Closing Date, (ii) the salary reduction
elections that were in effect with respect to the Transferred Flex Plan
Participants under the Seller’s Flex Plan immediately prior to the Closing Date
shall be treated as if made under the Purchaser’s Flex Plan and (iii) the
Transferred Flex Plan Participants shall be treated as if their participation in
the Purchaser’s Flex Plan had been continuous from the beginning of such plan
year. At or prior to the Closing Date, Seller shall transfer to Purchaser, in
cash, an amount equal to the difference between (i) the total amount

 

 

 

46

 

 

 


--------------------------------------------------------------------------------



 

contributed to the Seller’s Flex Plan by Transferred Flex Plan Participants
(through payroll deductions or otherwise) for the period beginning on January 1
of the year in which the Closing Date occurs and ending on the Closing Date (the
“Coverage Period”), and (ii) the total payments from the Seller’s Flex Plan for
the Coverage Period (determined as of the Closing Date) but not less than zero.

(d)          Purchaser agrees to cause its tax-qualified defined contribution
plan for U.S. employees to allow each Transferred Employee who has one or more
account balances in Seller’s Savings and Profit Sharing Plan (“Seller’s Savings
Plan”) to make a “direct rollover” of such account balances from Seller’s
Savings Plan if such Transferred Employee elects to make such a rollover.
Notwithstanding anything herein to the contrary, Transferred Employees shall not
be eligible to make a rollover of any outstanding loans under the Seller’s
Savings Plan into the Purchaser’s tax-qualified defined contribution plans.

SECTION 7.04. WARN Act Compliance. Purchaser agrees to provide any required
notice under the Worker Adjustment and Retraining Notification Act, as amended
(the “WARN Act”), and any similar Law, and to otherwise comply with the WARN Act
and any such other similar Law with respect to any “plant closing” or “mass
layoff” (as defined in the WARN Act) or group termination or similar event
affecting Transferred Employees (including as a result of the consummation of
the Transactions) and occurring from and after the Closing. Seller shall comply
with the WARN Act or any similar Law with respect to any “plant closing” or
“mass layoff” (as defined in the WARN Act) or group termination or similar event
affecting Employees and occurring prior to the Closing. During the 90-day period
immediately following the Closing, Purchaser agrees to not take and to cause its
Subsidiaries not to take, any action that would, alone or in the aggregate,
cause the termination of any Employee that occurs on or before the Closing Date
to constitute a “plant closing” or “mass layoff” or group termination under the
WARN Act or any similar Law, or creates any Liability or penalty to Seller for
any employment terminations under applicable Law. On the Closing Date, Seller
shall notify Purchaser of any “employment loss” (as that term is defined in the
WARN Act) of any Employees in the 90-day period prior to the Closing.

SECTION 7.05. No Amendments or Third-Party Beneficiaries.

(a)          Nothing contained in this Agreement shall (i) constitute or be
deemed to be an amendment to any Purchaser Benefit Plan or Seller Benefit Plan
(ii) require Purchaser or Seller to amend, modify, affect, or terminate any
Purchaser Benefit Plan or Seller Benefit Plan, as applicable (other than as may
be required to reflect the obligations of Purchaser set forth in this Article
VII).

(b)          The provisions of this Article VII are for the sole benefit of the
parties to this Agreement and nothing herein, expressed or implied, is intended
or shall be construed to confer upon or give to any Person (including for the
avoidance of doubt any Employee), other than the parties hereto and their
respective permitted successors and assigns, any legal or equitable or other
rights or remedies (with respect to the matters provided for in this Article
VII) under or by reason of any provision of this Agreement.

 

 

 

47

 

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE VIII

 

TAX MATTERS

SECTION 8.01. Transfer Taxes. Purchaser and Seller shall (or shall cause their
applicable Subsidiaries to) be responsible for and pay in equal portions any and
all Transfer Taxes imposed by any Governmental Authority in connection with this
Agreement, the Ancillary Agreements and the Transactions, provided, however,
that Purchaser shall (or shall cause its applicable Subsidiary to) be
responsible for and pay in full sales or use taxes imposed in connection with
such documents or the Transactions, if any. In the event that any such Transfer
Taxes are required under applicable Law to be collected, remitted or paid by one
party or any of its Subsidiaries or any agent thereof (as requested by such
party or any of its Subsidiaries), the other party shall (on behalf of itself
and of its applicable Subsidiaries) pay its portion (as set forth above) of the
amount of such Transfer Taxes to the first party, any of its Subsidiaries or any
such agent, as applicable, at the Closing or thereafter, as applicable, as
requested of or by the first party. Notwithstanding the foregoing, all payments
due to a party under this Section 8.01 shall be made without any deduction or
withholding on account of any Taxes, except as required by applicable Law in
which case the sum payable by a party in respect of which such deduction or
withholding is to be made shall be increased to the extent necessary to ensure
that, after making such deduction or withholding, the first party receives and
retains (free from any Liability in respect thereof) a net sum equal to the sum
it would have received but for such deduction or withholding being required.

SECTION 8.02. Tax Characterization of Adjustments. Seller and Purchaser agree to
treat, and cause their respective Subsidiaries and/or Affiliates to treat, all
payments made either to or for the benefit of the other under any indemnity
provisions of this Agreement and for any misrepresentations or breach of
warranty or covenants as adjustments to the Purchase Price for Tax purposes and
that such treatment shall govern for purposes hereof.

SECTION 8.03. Parties’ Responsibility. Subject to Section 8.01, Seller, or a
relevant Subsidiary of Seller, as applicable, is and shall remain solely
responsible for all Tax matters arising from or relating to the Business through
the Closing. Purchaser, or a relevant Subsidiary of Purchaser, as applicable,
shall be solely responsible for all Tax matters arising from or relating to the
Business after the Closing. In the case of any Straddle Period, the amount of
any Taxes based on or measured by income or receipts of the Business for the
portion of the Straddle Period up to and through the Closing shall be determined
based on an interim closing of the books as though the Taxable period of Seller,
or its Subsidiary, as applicable, ended on the Closing. The amount of other
Taxes of the Business for the portion of the Straddle Period up to and through
the Closing Date shall be deemed to be the amount of such Tax for the entire
Straddle Period multiplied by a fraction the numerator of which is the number of
days in the Straddle Period ending on the Closing Date and the denominator of
which is the number of days in such Straddle Period. If bills for such Taxes
have not been issued as of the Closing Date, or if the amount of such Taxes for
the period including the Closing Date is not then known, the apportionment of
such Taxes shall be made at Closing on the basis of the prior period’s Taxes.
Amounts due as a result of such proration shall be paid by Purchaser and Seller
at the Closing. After Closing, upon receipt of bills for the period including
the Closing Date, adjustments to the apportionment shall

 

 

 

48

 

 

 


--------------------------------------------------------------------------------



 

be made by the parties, so that if either party paid more than its proper share
at the Closing, the other party shall promptly reimburse such party for the
excess amount paid by them. The parties shall cooperate with each other
concerning all Tax matters, including the filing of all material federal, state,
local and foreign Tax Returns and other governmental filings associated
therewith.

SECTION 8.04. Goods and Services Tax Section 167 Election. Purchaser will cause
Purchaser Canadian Subsidiary and Seller will cause Seller Canadian Subsidiary
to complete (in the prescribed form, containing the prescribed information) the
requisite joint election to have Section 167 of the Excise Tax Act (Canada) RSC
1985 Chapter E-15 (the “ETA”) apply to the supply, transfer and sale of the
Assets located in Canada. Purchaser shall cause Purchaser Canadian Subsidiary to
file the joint election on or before the day in which it is required to file its
GST return under Division V of the ETA for the reporting period that includes
the Closing Date.

SECTION 8.05. GST Undertaking.

(a)          Notwithstanding the other provisions of this Article VIII, in the
event that an election under section 167 of the ETA cannot be validly made by
the parties or the Canada Revenue Agency (“CRA”) does not accept in whole or in
part such an election by the parties, Purchaser shall pay to Seller, in addition
to any amounts payable by Purchaser under this Agreement, all GST payable
pursuant to the ETA on or in respect of the property and services supplied
hereunder including without limitation, such tax calculated on or in respect of
the value of all consideration paid or payable by Purchaser under this
Agreement.

(b)          Purchaser represents and warrants that the Purchaser Canadian
Subsidiary is registered for the purposes of the GST as required under the ETA;
that its GST account number is R 13064 0444; and that it has not ceased to be
registered for GST purposes. Purchaser further represents and warrants that the
Purchaser Canadian Subsidiary intends to use the property acquired under this
Agreement in a commercial activity.

SECTION 8.06. Section 22 Election for Sale of Canadian Accounts Receivable.
Seller and Purchaser hereby covenant and agree to have Seller Canadian
Subsidiary and the Purchaser Canadian Subsidiary execute jointly an election
under Section 22 of the Income Tax Act (Canada) and to designate for the purpose
of this election, the portion of the purchase price allocated to the accounts
receivable as the consideration paid for these assets. The parties further
covenant and agree to file this tax election within the prescribed period so
that the parties will be accountable in the event that any question arises
relative to the application of the Income Tax Act (Canada).

ARTICLE IX

 

CONDITIONS TO CLOSING

SECTION 9.01. Conditions to Each Party’s Obligation. The obligation of Purchaser
and Seller to consummate the Transactions shall be subject to the fulfillment or
waiver, at or prior to the Closing, of each of the following conditions:

 

 

 

49

 

 

 


--------------------------------------------------------------------------------



 

 

(a)          Governmental Approvals. All applicable waiting periods under the
HSR Act and any other material antitrust or trade regulation Laws of any
jurisdiction, if applicable to the consummation of the Transactions, shall have
expired or been terminated, and all necessary Consents thereunder shall have
been received.

(b)          No Injunctions or Restraints. There shall be no material
Governmental Order or other legal restraint in existence that precludes the
consummation of the Closing.

SECTION 9.02. Conditions to Obligations of Seller. The obligation of Seller to
consummate the Transactions shall be subject to the fulfillment or waiver, at or
prior to the Closing, of each of the following conditions:

(a)          The representations and warranties in Section 5.01 and Section 5.02
shall be true and correct as if restated on and as of the Closing Date and in
the case of each other representation and warranty contained in Article V,
except for any inaccuracy that would not, individually or in the aggregate, have
a material adverse effect on the ability of Purchaser to consummate the
Transactions or on Seller or any of its Affiliates, each representation and
warranty contained in Article V (disregarding all materiality and Material
Adverse Effect qualifications contained therein) shall be true and correct (i)
as if restated on and as of the Closing Date or (ii) if made as of a date
specified therein, as of such date, and Seller shall have received a certificate
signed by a senior officer of Purchaser to such effect.

(b)          The covenants, obligations and agreements contained in this
Agreement to be complied with by Purchaser on or before the Closing shall have
been complied with in all material respects, except that Purchaser shall have
complied in all respects with its obligations under Article II to be complied
with by Purchaser on or before the Closing, and Seller shall have received a
certificate signed by a senior officer of Purchaser to such effect.

(c)          Each of Purchaser and, if applicable, its wholly owned Subsidiaries
shall have executed and delivered to Seller each of the Ancillary Agreements to
which it is a party.

SECTION 9.03. Conditions to Obligations of Purchaser. The obligation of
Purchaser to consummate the Transactions shall be subject to the fulfillment or
waiver, at or prior to the Closing, of each of the following conditions:

(a)          The representations and warranties in Section 3.01, Section 3.02,
Section 3.05(b), Section 4.01 and Section 4.02 shall be true and correct as if
restated on and as of the Closing Date and in the case of each other
representation and warranty contained in Article III and Article IV, except for
any failure to be true and correct that has not had and would not reasonably be
expected to have a Material Adverse Effect, such representation or warranty
(disregarding all materiality and Material Adverse Effect qualifications
contained therein), shall be true and correct (i) as if restated on and as of
the Closing Date or (ii) if made as of a date specified therein, as of such
date, and Purchaser shall have received a certificate signed by a senior officer
of Seller to such effect.

 

 

 

50

 

 

 


--------------------------------------------------------------------------------



 

 

(b)          The covenants, obligations and agreements contained in this
Agreement to be complied with by Seller on or before the Closing shall have been
complied with in all material respects, except that (i) Seller shall have
complied in all material respects with its obligations under Section 6.16 other
than any inadvertent failure to comply that has not had and would not reasonably
be expected to have a Material Adverse Effect and (ii) Seller shall have
complied in all respects with its obligations under Article II to be complied
with by Seller on or before the Closing, and Purchaser shall have received a
certificate signed by a senior officer of Seller to such effect.

(c)          Each of Seller and, if applicable, its Subsidiaries shall have
executed and delivered to Purchaser each of the Ancillary Agreements to which it
is a party.

ARTICLE X

 

TERMINATION, AMENDMENT AND WAIVER

SECTION 10.01. Termination. This Agreement may be terminated at any time prior
to the Closing (except as limited as to time in the case of paragraph (b)
below):

(a)        by the mutual written consent of Seller and Purchaser;

(b)          by Seller or Purchaser, upon prior written notice to the other
party, if the Closing shall not have occurred prior to February 28, 2009;

(c)          by Seller, upon prior written notice to Purchaser, in the event a
condition set forth in Section 9.01 or Section 9.02 becomes incapable of being
fulfilled and has not been waived by Seller;

(d)          by Purchaser, upon prior written notice to Seller, in the event a
condition set forth in Section 9.01 and or Section 9.03 becomes incapable of
being fulfilled and has not been waived by Purchaser;

(e)          by Seller if Purchaser shall have breached or failed to perform any
of its representations, warranties or covenants in this Agreement and (i) such
breach or failure to perform would have resulted in the failure of the
conditions set forth in Section 9.02(a) or Section 9.02(b) (assuming the Closing
Date were the date of the notice set forth in clause (ii) below) and (ii) such
breach or failure to perform shall not have been cured prior to the earlier of
(A) 30 days following Seller’s delivery of notice of such breach or failure to
Purchaser and (B) December 31, 2008; or

(f)           by Purchaser if Seller shall have breached or failed to perform
any of its representations, warranties or covenants in this Agreement and (i)
such breach or failure to perform would have resulted in the failure of the
conditions set forth in Section 9.03(a) or Section 9.03(b) (assuming the Closing
Date were the date of the notice set forth in clause (ii) below) and (ii) such
breach or failure to perform shall not have been cured prior to the earlier of
(A) 30 days following Purchaser’s delivery of notice of such breach or failure
to Seller and (B) December 31, 2008.

 

 

 

51

 

 

 


--------------------------------------------------------------------------------



 

 

Notwithstanding anything in this Section 10.01 to the contrary, no party may
terminate this Agreement pursuant to paragraphs (b), (c) or (d) above if its
failure to perform in any material respect any of its obligations or covenants,
or the inaccuracy of any of its representations or warranties, under this
Agreement has been the principal cause of, or has directly resulted in, the
event or condition purportedly giving rise to a right to terminate this
Agreement under such paragraph.

SECTION 10.02. Effect of Termination. In the event of termination of this
Agreement in accordance with this Article X, this Agreement shall become null
and void and of no further force and effect, except as set forth in this Section
10.02, Section 6.03 and Article XIII (which shall survive any such termination).
Such termination shall not relieve any party to this Agreement from liability
for any breach of this Agreement that occurred prior to such termination.

ARTICLE XI

 

INDEMNIFICATION

SECTION 11.01. Indemnification; Remedies.

(a)          From and after the Closing, Seller shall indemnify, defend and hold
harmless Purchaser from and against all Losses incurred by Purchaser, its
Subsidiaries and their respective officers and directors (collectively the
“Purchaser Indemnified Persons”) that arise out of:

(i)           any breach by Seller or Guarantor of any of Seller’s or
Guarantor’s representations and warranties contained in this Agreement;

(ii)          any breach by Seller or Guarantor of its covenants contained in
this Agreement; or

(iii)         any Retained Liabilities or Excluded Assets.

(b)          Seller’s indemnification obligation under Section 11.01(a) shall be
subject to each of the following limitations:

(i)           with respect to indemnification under Section 11.01(a)(i) or
Section 11.01(a)(ii) for Losses arising out of or relating to any breaches of
any representation or warranty by Seller in this Agreement (other than Sections
3.01, 3.02, 3.08, 3.14 or 3.16) or any breach of any covenant by Seller at or
before the Closing, such obligation to indemnify shall terminate on the eighteen
month anniversary of the Closing unless before such date Purchaser has provided
Seller with an applicable Claim Notice, in which case the indemnification
obligation in respect of the claim set forth in such Claim Notice shall survive
until resolution of such claim;

(ii)          except with respect to fraud and except with respect to Losses
arising out of or relating to any breaches of the representations and warranties
in Section 3.01, 3.02, 3.08, 3.14 and 3.16, there shall be no obligation to
indemnify under Section 11.01(a)(i)  

 

 

 

52

 

 

 


--------------------------------------------------------------------------------



 

(A) for any item where the Losses relating thereto are less than $10,000 (it
being understood that such items shall not be aggregated for purposes of the
immediately following clause (B)); (B) unless the aggregate of all Losses for
which Seller, but for this clause (B), would be liable under Section 11.01(a)(i)
exceeds on a cumulative basis an amount equal to $750,000, in which event Seller
shall be liable for all Losses from the first dollar; or (C) for any amount,
once the aggregate indemnification paid by Seller under Section 11.01(a)(i)
exceeds $20,000,000;

(iii)        there shall be no obligation to indemnify under Section 11.01(a) to
the extent the Loss (A) relates to an asset or liability that was considered in
the determination of the final Closing Statement, (B) was reserved or accrued
for in the Financial Information; or (C) relates to any breach of
representation, warranty, or covenant expressly waived by Purchaser; and

(iv)         each Loss shall be reduced by (A) the amount of any insurance
proceeds payable to Purchaser or any Purchaser Indemnified Person with respect
to such Loss; (B) any indemnity, contribution or other similar payment payable
to Purchaser or any Purchaser Indemnified Person by any third party with respect
to such Loss; and (C) an amount equal to any reduction of Taxes attributable to
such Loss or to Tax refunds for Tax periods (or portions thereof) ending on or
prior to the Closing Date or to Tax attributes that arose in such Tax periods.

(c)          From and after the Closing, Purchaser shall indemnify, defend and
hold harmless Seller from and against all Losses incurred by Seller, its
Affiliates and their respective officers and directors (collectively the “Seller
Indemnified Persons”) that arise out of:

(i)           any breach by Purchaser of any of Purchaser’s representations and
warranties contained in this Agreement;

(ii)          any breach by Purchaser of its covenants contained in this
Agreement; or

(iii)         any Assumed Liabilities; and

(iv)         the arrangements contemplated by Section 6.17 or the performance by
Seller or any of Seller’s Subsidiaries or Affiliates of Seller’s obligations
thereunder.

(d)          Purchaser’s indemnification obligation under Section 11.01(c)(i) to
(iii) shall be subject to each of the following limitations:

(i)           with respect to indemnification under Section 11.01(c)(i) or
Section 11.01(c)(ii) for Losses arising out of or relating to any breaches of
any representation or warranty by Purchaser in this Agreement (other than
Sections 5.01, 5.02 or 5.11) or any breach of any covenant by Purchaser at or
before the Closing, such obligation to indemnify shall terminate on the eighteen
month anniversary of the Closing unless before such date Seller has provided
Purchaser with an applicable Claim Notice, in which case the indemnification
obligation in respect of the claim set forth in such Claim Notice shall survive
until resolution of such claim; and

 

 

 

53

 

 

 


--------------------------------------------------------------------------------



 

 

(ii)          except with respect to fraud, there shall be no obligation to
indemnify under Section 11.01(c)(i) for any item where the Losses relating
thereto are less than $10,000 (it being understood that such items shall not be
aggregated for purposes of the immediately following clause (B)); (B) unless the
aggregate of all Losses for which Purchaser, but for this clause (B), would be
liable under Section 11.01(c)(i) exceeds on a cumulative basis an amount equal
to $750,000, in which event Purchaser shall be liable for all Losses from the
first dollar; or (C) for any amount, once the aggregate indemnification paid by
Purchaser under Section 11.01(c)(i) exceeds $20,000,000.

SECTION 11.02. Notice of Claim; Defense.

(a)          If (i) any third party or Governmental Authority institutes,
threatens or asserts any Action that may give rise to Losses for which a party
(an “Indemnifying Party”) may be liable for indemnification under this Article
XI (a “Third-Party Claim”) or (ii) any Person entitled to indemnification under
this Agreement (an “Indemnified Party”) shall have a claim to be indemnified by
an Indemnifying Party that does not involve a Third-Party Claim, then the
Indemnified Party shall promptly send to the Indemnifying Party a written notice
specifying the nature of such claim and the amount of all related Losses (a
“Claim Notice”). The Indemnifying Party shall be relieved of its indemnification
obligations under this Article XI to the extent that it is prejudiced by the
failure of the Indemnified Parties to provide a timely and adequate Claim
Notice.

(b)          In the event of a Third-Party Claim, the Indemnifying Party may
elect to retain counsel of its choice to represent such Indemnified Parties in
connection with such Action and shall pay the fees, charges and disbursements of
such counsel. If the Indemnifying Party so elects, the Indemnified Parties may
participate, at their own expense and through legal counsel of their choice, in
any such Action, provided that (i) the Indemnifying Party shall control the
defense of the Indemnified Parties in connection with such Action and (ii) the
Indemnified Parties and their counsel shall cooperate with the Indemnifying
Party and its counsel in connection with such Action. The Indemnifying Party
shall not settle any such Action without the relevant Indemnified Parties’ prior
written consent (which shall not be unreasonably withheld), unless the terms of
such settlement provide for no relief other than the payment of monetary
damages. Notwithstanding the foregoing, if the Indemnifying Party elects not to
retain counsel and assume control of such defense, then the Indemnified Parties
shall retain counsel reasonably acceptable to the Indemnifying Party in
connection with such Action and assume control of the defense in connection with
such Action, and the fees, charges and disbursements of no more than one such
counsel per jurisdiction selected by the Indemnified Parties shall be reimbursed
by the Indemnifying Party. Under no circumstances will the Indemnifying Party
have any liability in connection with any settlement of any Action that is
entered into without its prior written consent (which shall not be unreasonably
withheld).

(c)          From and after the delivery of a Claim Notice, at the reasonable
request of the Indemnifying Party, each Indemnified Party shall grant the
Indemnifying Party and its counsel, experts and representatives full access,
during normal business hours, to the books, records, personnel and properties of
the Indemnified Party to the extent reasonably related to the Claim

 

 

 

54

 

 

 


--------------------------------------------------------------------------------



 

Notice at no cost to the Indemnifying Party (other than for reasonable
out-of-pocket expenses of the Indemnified Parties).

SECTION 11.03. No Duplication; Exclusive Remedy.

(a)          Any liability for indemnification hereunder shall be determined
without duplication of recovery by reason of the state of facts giving rise to
such liability constituting an Asset, an Assumed Liability, an Excluded Asset or
a Retained Liability, or a breach of more than one representation, warranty,
covenant or agreement, as applicable.

(b)          From and after the Closing, the exclusive remedy of the parties in
connection with this Agreement and the Transactions (whether under this
Agreement or arising under common law or any other Law) (but excluding disputes
relating to the Closing Statement, which shall be resolved as set forth in
Section 2.04(c) and (d)) shall be as provided in this Article XI. In furtherance
of the foregoing, Purchaser, on behalf of itself and each other Purchaser
Indemnified Person, and Seller, on behalf of itself and each other Seller
Indemnified Person, hereby waive, from and after the Closing, to the fullest
extent permitted under applicable Law, any and all rights, claims and causes of
action (other than claims of, or causes of action arising from fraud) it may
have against Seller or any of its Affiliates or representatives, in the case of
Purchaser, and against Purchaser or any of its Subsidiaries or representatives,
in the case of Seller, arising under or based upon this Agreement, any document
or certificate delivered in connection herewith or therewith, any applicable Law
(including rights of contribution or recovery under the Comprehensive
Environmental Responsibility, Compensation, and Liability Act, as amended, or
otherwise available under any applicable Environmental Law), common Law or
otherwise (except pursuant to the indemnification provisions set forth in this
Article XI). Notwithstanding the foregoing, each party shall be entitled to seek
any remedy in equity for specific performance or injunctive relief for breach of
a covenant.

(c)          NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, NO PARTY
TO THIS AGREEMENT SHALL BE LIABLE TO OR OTHERWISE RESPONSIBLE TO ANY OTHER PARTY
HERETO OR ANY AFFILIATE OF ANY OTHER PARTY HERETO FOR EXEMPLARY, CONSEQUENTIAL,
SPECIAL, INCIDENTAL OR PUNITIVE DAMAGES, LOST PROFITS, LOST SALES, BUSINESS
INTERRUPTION OR LOST BUSINESS OPPORTUNITIES THAT ARISE OUT OF OR RELATE TO THIS
AGREEMENT, THE TRANSACTIONS OR THE PERFORMANCE OR BREACH HEREOF OR ANY LIABILITY
RETAINED OR ASSUMED HEREUNDER, EXCEPT (IN EACH OF THE FOREGOING CASES) TO THE
EXTENT SUCH EXEMPLARY, CONSEQUENTIAL, SPECIAL, INCIDENTAL OR PUNITIVE DAMAGES,
LOST PROFITS, LOST SALES, BUSINESS INTERRUPTION OR LOST BUSINESS OPPORTUNITIES
(A) ARISE FROM FRAUD, OR (B) ARE CLAIMED BY ANY THIRD PARTY AGAINST AN
INDEMNIFIED PARTY.

SECTION 11.04. Limitation on Set-off. Neither Purchaser nor Seller, nor any
Purchaser Indemnified Person nor any Seller Indemnified Person, shall have any
right to set off any unresolved indemnification claim pursuant to this Article
XI against any payment due pursuant to Article II.

 

 

 

55

 

 

 


--------------------------------------------------------------------------------



 

 

SECTION 11.05. Mitigation. Purchaser and Seller shall cooperate with each other
with respect to resolving any claim or liability with respect to which one party
is obligated to indemnify the other party under this Article XI, including by
making commercially reasonable efforts to mitigate, whether by seeking claims
against a third party, an insurer or otherwise.

SECTION 11.06. Potential Contributors. If an Indemnified Party receives any
payment from an Indemnifying Party in respect of Losses and the Indemnified
Party could have recovered all or a part of such Losses from a third party based
on the underlying claim or demand asserted against such Indemnifying Party, then
such Indemnified Party shall transfer such of its rights to proceed against such
third party as are necessary to permit such Indemnifying Party to recover from
such third party the amount of such payment.

ARTICLE XII

 

GUARANTEE

SECTION 12.01. Guarantee. Guarantor hereby unconditionally, absolutely,
continuously and irrevocably guarantees, as primary obligor and not as a surety,
to Purchaser and, solely for purposes of Article XI, any Purchaser Indemnified
Persons the due and punctual payment and performance by (a) Seller of Seller’s
obligations under this Agreement or any Ancillary Agreement and (b) any other
Subsidiary of Guarantor that is a party to any Ancillary Agreement of such other
Subsidiary’s obligations under such Ancillary Agreement (collectively, the
“Seller’s Liabilities”).

SECTION 12.02. Waivers and Acknowledgements.

(a)          Guarantor waives any and all right to assert against Purchaser or
any Purchaser Indemnified Person any claim or defense with respect to the
legality, validity or enforceability of this Article XII based upon any failure
of Purchaser or any Purchaser Indemnified Person to furnish to Guarantor any
information or facts relating to the ability of Seller or any such other
Subsidiary of Guarantor to pay and perform the Seller’s Liabilities. Guarantor
acknowledges receipt of an executed or conformed copy of each Ancillary
Agreement and agrees that such copy constitutes adequate notice of all matters
contained therein and consents to the execution and delivery of such agreements
and the performance of the Transactions.

(b)          Guarantor agrees that Purchaser or the relevant Purchaser
Indemnified Party may at any time and from time to time, without notice to or
further consent of Guarantor, extend the time of payment of any of the Seller’s
Liabilities, and may also enter into any agreement with Seller or any such other
Subsidiary of Guarantor for the extension, renewal, payment, compromise,
discharge or release thereof, in whole or in part, or for any modification of
the terms of the this Agreement or any Ancillary Agreement without in any way
impairing or affecting Guarantor’s obligations under this Article XII. Guarantor
agrees that the obligations of Guarantor under this Article XII shall not be
released or discharged, in whole or in part, or otherwise affected by (i) the
failure of Purchaser or the relevant Purchaser Indemnified Party to assert any
claim or demand or to enforce any right or remedy against Seller or any such
other Subsidiary of Guarantor; (ii) any change in the time, place or manner of
payment of any of the

 

 

 

56

 

 

 


--------------------------------------------------------------------------------



 

Seller’s Liabilities or any rescission, waiver, compromise, consolidation or
other amendment or modification of any of the terms or provisions of the this
Agreement or any Ancillary Agreement evidencing, securing or otherwise executed
in connection with any of the Seller’s Liabilities; (iii) the addition,
substitution or release of any entity or other person interested in the
Transactions; (iv) any change in the corporate existence, structure or ownership
of Seller or any such other Subsidiary of Guarantor; (v) any insolvency,
bankruptcy, reorganization or other similar proceeding affecting Seller or any
such other Subsidiary of Guarantor; (vi) the existence of any claim, set-off or
other right which Guarantor may have at any time against Purchaser or the
relevant Purchaser Indemnified Party, whether in connection with the Seller’s
Liabilities or otherwise; or (vii) the adequacy of any other means Purchaser or
the relevant Purchaser Indemnified Party may have of obtaining repayment of any
of the Seller’s Liabilities. To the fullest extent permitted by law, Guarantor
hereby expressly waives any and all rights or defenses arising by reason of any
law, which would otherwise require any election of remedies by Purchaser or the
relevant Purchaser Indemnified Party. Guarantor waives promptness, diligence,
notice of the acceptance of this guarantee and of the Seller’s Liabilities,
presentment, demand for payment, notice of non-performance, default, dishonor
and protest, notice of any Seller’s Liabilities incurred and all other notices
of any kind (except for notices to be provided to Seller or any such other
Subsidiary of Guarantor and its counsel in accordance with this Agreement or any
Ancillary Agreement), all defenses which may be available by virtue of any
valuation, stay, moratorium law or other similar law now or hereafter in effect,
any right to require the marshalling of assets of Seller or any such other
Subsidiary of Guarantor and all suretyship defenses generally (other than fraud
or willful misconduct by Purchaser or the relevant Purchaser Indemnified Party.
Guarantor acknowledges that it will receive substantial direct and indirect
benefits from the transactions contemplated by this Agreement and that the
waivers set forth in this Article XII are knowingly made in contemplation of
such benefits.

(c)          Notwithstanding anything herein to the contrary, Guarantor shall be
entitled to the benefit of and may assert as a defense against any claim under
this Article XII any limitation, defense, set off or counterclaim that Seller or
any other such Subsidiary of Guarantor could have, other than defenses based
upon or relating to (i) Seller’s or any such other Subsidiary’s of Guarantor
insolvency, bankruptcy or similar inability to pay or perform or (ii) the due
authorization, execution, delivery, enforceability or validity of this Agreement
or any of the Ancillary Agreements by or against Seller or any such other
Subsidiary of Guarantor.

ARTICLE XIII

 

GENERAL PROVISIONS

SECTION 13.01. Disclaimer.

(a)          Purchaser agrees that Purchaser is purchasing the Owned Real
Property in “AS IS”, “WHERE IS”, “WITH ALL FAULTS” condition, and without any
other warranties, representations or guarantees, either express or implied, of
any kind, nature, or type whatsoever from, or on behalf of, Seller except as
otherwise provided herein, any exhibit hereto or document or instrument executed
in connection herewith.

 

 

 

57

 

 

 


--------------------------------------------------------------------------------



 

 

(b)          Each of Seller and its Affiliates, and its and their officers,
directors, employees and agents, expressly disclaims, has not made, will not
make, and does not make, any warranties or representations, express or implied,
with respect to the Owned Real Property or any portion thereof, the physical
condition or repair or disrepair thereof (whether patent or latent), the value,
profitability or marketability thereof or the title thereto, or of any of the
appurtenances, facilities or equipment thereon except as otherwise provided
herein, any exhibit hereto or document or instrument executed in connection
herewith.

(c)          Each of Seller and its Affiliates, and its and their officers,
directors, employees and agents, expressly disclaims, has not made, will not,
and does not, make, any warranties, express or implied, of merchantability,
habitability or fitness for a particular use.

(d)          As of the Closing Date, Purchaser has made and will make such
legal, factual and other inquiries and investigations as Purchaser has deemed
necessary, desirable or appropriate with respect to the Owned Real Property and
the value and marketability thereof and of the appurtenances, facilities and
equipment thereof. Such inquiries and investigations of Purchaser are hereby
deemed to include, without limitation, the physical components of all portions
of the Improvements, the condition of repair of the Owned Real Property or any
portion thereof, such state of facts as a current title report and/or an
accurate survey, environmental examinations, and flood plain examinations would
show or disclose, and the present and future zoning, ordinances, resolutions and
regulations of the city, county and state where the Owned Real Property is
located.

(e)          Except as specifically set forth in this Agreement, Seller and its
and their officers, directors, employees and agents, expressly disclaims, has
not made, will not make, and does not make, any warranties or representations,
express or implied, that relate to, arise out of or with respect to (1) the real
estate, or other, taxes or special assessments, now or hereafter payable on
account of, or with respect to, the Owned Real Property, (2) the environmental
condition of the Owned Real Property, or (3) any other matter relating to the
Owned Real Property.

SECTION 13.02. Waiver. The party or parties against whom any waiver is to be
effective may (a) extend the time for the performance of any of the obligations
or other acts of the other party or parties, (b) waive any inaccuracies in the
representations and warranties of the other party or parties contained herein or
in any document delivered pursuant to this Agreement or (c) waive compliance by
the other party or parties with any of the agreements or conditions contained
herein. Any such extension or waiver shall be valid only if set forth in an
instrument in writing signed by the party or parties to be bound thereby. Any
failure to assert, or delay in the assertion of, rights under this Agreement
shall not constitute a waiver of those rights.

SECTION 13.03. Expenses.

(a)          Except as otherwise provided in this Agreement or the Ancillary
Agreements, the parties shall bear their respective direct and indirect costs
and expenses incurred in connection with the negotiation, preparation, execution
and performance of this Agreement and the Transactions.

 

 

 

58

 

 

 


--------------------------------------------------------------------------------



 

 

(b)          Unless otherwise indicated, all dollar amounts stated in this
Agreement are stated in U.S. currency and all payments required under this
Agreement shall be paid in U.S. currency in immediately available funds.

SECTION 13.04. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by overnight courier service, by facsimile or by registered or certified
mail (postage prepaid, return receipt requested) to the respective Persons at
the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 13.04):

If to Seller or Guarantor:

Pinnacle Technologies, Inc.

and CARBO Ceramics Inc.

6565 MacArthur Boulevard

Suite 1050

Irving, Texas  75039
Attention:       Chief Executive Officer
                         Chief Financial Officer

Fax Number:   (972) 401-0705

 

with copies (which shall not constitute notice) to:

CARBO Ceramics Inc.

6565 MacArthur Boulevard

Suite 1050

Irving, Texas 75039

Attention:       General Counsel

Fax Number:   (214) 296-6969
                     

and

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Attention:      Christopher E. Austin

Fax Number:   (212) 225-3999
 

If to Purchaser:

Halliburton Energy Services Inc.

1401 McKinney Street

Suite 2400

Houston, TX 77010

Attention:      General Counsel

Fax Number:   (713) 759-2622
 

 

 

 

 

59

 

 

 


--------------------------------------------------------------------------------



 

 

with a copy (which shall not constitute notice) to:

Mayer Brown LLP

700 Louisiana, Suite 3400

Houston, TX 77002

Attention:      William S. Moss III

Fax Number:   (713) 238-4649
 

 

SECTION 13.05. Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

SECTION 13.06. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any applicable Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions is not fundamentally changed. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the Transactions be consummated as originally
contemplated to the greatest extent possible.

SECTION 13.07. Entire Agreement. This Agreement, together with the Ancillary
Agreements and the Confidentiality Agreement, constitutes the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, between the parties
with respect to the subject matter hereof.

SECTION 13.08. Assignment. Except as explicitly provided herein, neither party
may directly or indirectly transfer any of its rights or delegate any of its
obligations hereunder without the prior written consent of the other party. Any
purported transfer or delegation in violation of this Section 13.08 shall be
null and void.

SECTION 13.09. No Third-Party Beneficiaries. Except for the rights of the
Purchaser Indemnified Persons and Seller Indemnified Persons under Article XI,
this Agreement is for the sole benefit of the parties and their permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

SECTION 13.10. Amendment. This Agreement may not be amended or modified except
by an instrument in writing signed by the parties.

SECTION 13.11. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a)          Any questions, claims, disputes, remedies or Actions arising from
or related to this Agreement, and any relief or remedies sought by any parties
hereunder, shall be governed exclusively by the Laws of the State of Delaware,
without regard to any conflict of Laws provisions thereof that would result in
the application of the Laws of another jurisdiction.

 

 

 

60

 

 

 


--------------------------------------------------------------------------------



 

 

(b)          To the fullest extent permitted by applicable Law, each party
hereto (i) agrees that any claim, action or proceeding by such party seeking any
relief whatsoever arising out of, or in connection with, this Agreement or the
Transactions shall be brought only in the United States District Court for the
District of Delaware or any court of the State of Delaware, and not in any other
state or federal court in the United States of America or any court in any other
country, (ii) agrees to submit to the exclusive jurisdiction of such courts
located in Delaware for purposes of all legal proceedings arising out of, or in
connection with, this Agreement or the Transactions, (iii) waives and agrees not
to assert any objection that it may now or hereafter have to the laying of the
venue of any such Action brought in such a court or any claim that any such
Action brought in such a court has been brought in an inconvenient forum, (iv)
agrees that mailing of process or other papers in connection with any such
action or proceeding in the manner provided in Section 13.04 or any other manner
as may be permitted by Law shall be valid and sufficient service thereof, and
(v) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable Law. The preceding sentence shall not
limit the jurisdiction of the Accounting Arbitrator set forth in Section 2.04,
although claims described in the preceding sentence may be asserted in such
courts for purposes of enforcing the jurisdiction and judgments of the
Accounting Arbitrator.

(c)          Each party hereby waives, to the fullest extent permitted by
applicable Law, any right it may have to a trial by jury in respect of any
litigation directly or indirectly arising out of, under or in connection with
this Agreement, any Ancillary Agreement or any transaction contemplated hereby
or thereby. Each party (i) certifies that no representative, agent or attorney
of any other party has represented, expressly or otherwise, that such other
party would not, in the event of litigation, seek to enforce the foregoing
waiver and (ii) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement and the Ancillary Agreements, as
applicable, by, among other things, the mutual waivers and certifications in
this Section 13.11.

SECTION 13.12. Counterparts. This Agreement may be executed in two or more
counterparts, and by the different parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be as
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 13.13. No Presumption. The parties to this Agreement agree that this
Agreement was negotiated fairly between them at arm’s length and that the final
terms of this Agreement are the product of the parties’ negotiations. Each party
represents and warrants that it has sought and received experienced legal
counsel of its own choosing with regard to the contents of this Agreement and
the rights and obligations affected hereby. The parties agree that this
Agreement shall be deemed to have been jointly and equally drafted by them, and
that the provisions of this Agreement therefore should not be construed against
a party or parties on the grounds that the party or parties drafted or was more
responsible for drafting the provisions.

SECTION 13.14. Availability of Equitable Relief. The parties hereto agree that
irreparable damage would occur in the event that any provision of this Agreement
were not

 

 

 

61

 

 

 


--------------------------------------------------------------------------------



 

performed in accordance with the terms hereof. Accordingly, prior to the
termination of this Agreement pursuant to Article X, except as otherwise
provided in Section 11.03(b), in the event of any breach or threatened breach by
a party of its obligations under this Agreement prior to the Closing, the
affected party or parties shall be entitled to equitable relief (including
specific performance of the terms hereof) without prejudice to any other rights
or remedies that may otherwise be available to such other party.

SECTION 13.15. Time of Essence. Each of the parties hereto hereby agrees that,
with regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.

SECTION 13.16. Construction of Agreements. Notwithstanding any other provisions
in this Agreement to the contrary, in the event and to the extent that there
shall be a conflict between the provisions of this Agreement and the provisions
of any Ancillary Agreement entered into by Seller and Purchaser pursuant to this
Agreement, the provisions of this Agreement shall control (unless the Ancillary
Agreement explicitly provides otherwise).

 

 

 

62

 

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, Seller, Guarantor and Purchaser have caused this Agreement
to be executed as of the date first written above by their respective officers
thereunto duly authorized.

HALLIBURTON ENERGY SERVICES, INC.

 

By:   /s/ JONATHAN LEWIS                                    

 

Name: Jonathan Lewis

  Title: VP, WPS



PINNACLE TECHNOLOGIES, INC.

 

By:   /s/ GARY A. KOLSTAD                                  

 

Name: Gary A. Kolstad

  Title: CEO



CARBO CERAMICS INC.

 

By:   /s/ GARY A. KOLSTAD                                  

 

Name: Gary A. Kolstad

  Title : President & CEO

 

 

- Signature Page for the Acquisition Agreement -

 

 

 


--------------------------------------------------------------------------------